Exhibit 10.1

LOAN AND SECURITY AGREEMENT


Dated as of February 7, 2018

between

NOVOCURE LIMITED

(as Borrower),


and

BIOPHARMA CREDIT PLC

(as Lender)

 

 

 



--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of February 7,
2018 (the “Effective Date”) by and between NOVOCURE LIMITED, a public company
incorporated in Jersey, The Channel Islands (registered number 76264)
(“Borrower”), and BIOPHARMA CREDIT PLC, a public limited company incorporated
under the laws of England and Wales (“Lender”), provides the terms on which the
Lender shall make, and Borrower shall repay, the Credit Extensions (as
hereinafter defined).  The parties hereto agree as follows:

1.ACCOUNTING AND OTHER TERMS

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards.  Calculations and
determinations must be made following Applicable Accounting Standards (other
than any pro forma statements and projections provided to Lender which include
adjustments from the Applicable Accounting Standards, such adjusted pro forma
statements and projections being calculated by a Responsible Officer of Borrower
in good faith, acting prudently based upon reasonable assumptions and in all
respect in accordance with Applicable Accounting Standards (except with respect
to such adjustments), being reviewed and approved by the audit committee of the
Board of Directors of Borrower and being provided to Lender in the same format
as provided to the audit committee of the Board of Directors of Borrower).  No
change in the accounting principles used in the preparation of any financial
statement hereafter adopted by Borrower shall be given effect for purposes of
measuring compliance with any provision of Section 6.12 or Section 7 unless
Borrower and Lender agree to modify such provisions to reflect such changes in
Applicable Accounting Standards and, unless such provisions are so modified, all
financial statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in Applicable Accounting Standards.  Capitalized terms not otherwise
defined in this Agreement shall have the meanings set forth in Section 13.  All
other terms contained in this Agreement, unless otherwise indicated, shall have
the meaning provided by the Code to the extent such terms are defined therein.

2.LOANS AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Lender, the
outstanding principal amount of the Term Loan advanced to Borrower by Lender and
accrued and unpaid interest thereon and any other amounts due hereunder as and
when due in accordance with this Agreement.

2.2Term Loan.

(a)Availability.  Subject to the terms and conditions of this Agreement
(including Sections 3.1 and 3.3), Lender agrees to make a term loan to Borrower
on the Funding Date in a principal amount (the “Term Loan Amount”) of One
Hundred Fifty Million Dollars ($150,000,000.00), in exchange for a note with an
initial principal amount equal to such Term

 



--------------------------------------------------------------------------------

 

Loan Amount (the “Term Loan”).  After repayment, no part of the Term Loan may be
re-borrowed.

(b)Repayment.  Borrower shall make quarterly payments of interest commencing on
the Payment Date occurring immediately after the Funding Date and continuing on
the Payment Date of each successive quarter thereafter.  All unpaid principal
and any accrued and unpaid interest with respect to the Term Loan are due and
payable, in full on the Term Loan Maturity Date.  The Term Loan may be prepaid
only in accordance with Section 2.2(c), 2.2(d), or 2.2(e), except as provided in
Section 9.1.  

(c)Mandatory Prepayment (Out-License Event).  Upon an Out-License Event,
Borrower shall prepay the Term Loan, in full or in part, without any notice from
or other action by Lender, no later than ten (10) Business Days after the
consummation of such Out-License Event, in an amount equal to all cash proceeds
received by Borrower or any of its Subsidiaries in connection with such
Out-License Event together with an amount equal to the applicable Prepayment
Premium and Makewhole Amount.  Borrower shall promptly, and in any event no
later than two (2) Business Days thereafter, notify Lender in writing of the
occurrence of an Out-License Event, which notice shall include reasonable detail
as to the nature and other circumstances of such Out-License Event (each such
notice, an “Out-License Notice”).  

(d)Mandatory Prepayment (Change in Control).  Upon a Change in Control, Borrower
shall prepay the Term Loan in full, without any notice from or other action by
Lender, no later than ten (10) Business Days after the consummation of such
Change in Control, in an amount equal to all unpaid principal and any accrued
and unpaid interest with respect to the Term Loan together with an amount equal
to the applicable Prepayment Premium and Makewhole Amount.  Borrower shall
promptly, and in any event no later than two (2) Business Days thereafter,
notify Lender in writing of the occurrence of a Change in Control, which notice
shall include reasonable detail as to the nature and other circumstances of such
Change in Control (each such notice, a “Change in Control Notice”).

(e)Permitted Prepayment of Term Loan.  From and after the Funding Date, Borrower
shall have the option to prepay all, but not less than all, of the Term Loan
advanced by Lender under this Agreement, provided, that (i) Borrower provides
written notice to Lender of its election (which shall be irrevocable unless
Lender otherwise consents in writing) to prepay the Term Loan at least ten (10)
Business Days prior to such prepayment and (ii) such prepayment shall be
accompanied by any amounts payable pursuant to Section 2.2(g) and all other
amounts payable or accrued and not yet paid hereunder and the other Loan
Documents.  

(f)Prepayment Application.  All prepayments by Borrower pursuant to Section
2.2(c), Section 2.2(d) and Section 2.2(e) shall be accompanied by accrued and
unpaid interest on the principal amount of the Term Loan to be prepaid to the
date of payment in full.  Any such prepayment (together with any accompanying
Prepayment Premium or Makewhole Amount, as the case may be, that is payable
pursuant to Section 2.2(g)), whether pursuant to Section 2.2(c), Section 2.2(d)
or Section 2.2(e) or as a result of acceleration of the Term Loan pursuant to
Section 9, shall be paid to Lender for application to the Obligations in the
following order:  (i) first, to due and unpaid Lender Expenses, (ii) second, to
accrued and unpaid interest at the Default Rate, (iii) third, to accrued and
unpaid interest at the non-Default Rate, (iv) fourth, to

2



--------------------------------------------------------------------------------

 

the Prepayment Premium or Makewhole Amount, as applicable, (v) fifth, to the
outstanding principal amount of the Term Loan being prepaid, and (vi) sixth, to
any remaining amounts then due and payable hereunder.

(g)Prepayment Premium; Makewhole Amount.  

(i)[Intentionally Omitted].

(ii)Any prepayments of the Term Loan by Borrower (x) pursuant to Section 2.2(c),
Section 2.2(d) or Section 2.2(e), (y) as a result of the acceleration of the
Term Loan Maturity Date pursuant to Section 9.1(a) or (z) as a result of any
other circumstance where any of the Credit Parties violate their obligations
under this Agreement to avoid payment of such Prepayment Premium, shall, in any
such case, be accompanied by payment of the applicable Prepayment Premium, if
any.

(iii)Any prepayments of the Term Loan by Borrower (x) pursuant to Section
2.2(c), Section 2.2(d), or Section 2.2(e) or (y) as a result of any other
circumstance where any of the Credit Parties violate their obligations under
this Agreement to avoid payment of such Makewhole Amount, shall, in any such
case, be accompanied by payment of the applicable Makewhole Amount, if any.

2.3Payment of Interest on the Credit Extensions.

(a)Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate (which rate
shall be fixed for the duration of such Term Loan) equal to nine percent (9.00%)
per annum, which interest shall be payable quarterly in arrears in accordance
with Section 2.3(c).  Interest shall be computed on the basis of a year of 360
days and the actual number of days elapsed.

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default (and without notice to Borrower or demand by Lender for
payment thereof), the Obligations shall bear interest at a rate per annum which
is three percentage points (3.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”), and such interest shall be payable entirely in
cash on demand of Lender; provided, that, absent payment of such interest at the
Default Rate when due, such Default Rate interest shall be capitalized on the
last day of each fiscal month and such capitalized amount shall be added to the
then-outstanding principal amount of the Term Loan and constitute outstanding
principal for all purposes hereof.  Payment, capitalization or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lender.  

(c)Payments.  Except as otherwise expressly provided herein, all loan payments
by Borrower hereunder shall be made to such bank account of Lender as Lender may
designate by notice from time to time to Borrower on the date specified
herein.  Unless otherwise provided, interest is payable quarterly on the Payment
Date of each calendar quarter.  Payments of principal or interest received after
2:00 p.m. on such date are considered received at the opening of business on the
next Business Day.  When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as

3



--------------------------------------------------------------------------------

 

applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4Expenses.  Borrower shall pay to Lender, all Lender Expenses incurred through
and after the Effective Date, upon demand.

2.5Requirements of Law; Increased Costs.  In the event that any applicable
Change in Law:

(a)Does or shall subject Lender to any Tax of any kind whatsoever with respect
to this Agreement or the Term Loan made hereunder, or change the basis of
taxation of payments to Lender of principal, fee, interest or any other amount
payable hereunder (except, in each case, (A) Indemnified Taxes, (B) Taxes
described in clauses (b) and (c) of the definition of Excluded Taxes and (C)
Connection Income Taxes);

(b)Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, Lender; or

(c)Does or shall impose on Lender any other condition; and the result, directly
or indirectly, of any of the foregoing is (i) to increase the cost to Lender (as
determined by Lender in good faith using calculation methods customary in the
industry) of making, funding or maintaining the Term Loan, (ii) to reduce any
amount received or receivable in respect thereof by Lender or the return to be
earned by Lender thereon, or (iii) to reduce the rate of return on any capital
of Lender or any Affiliate of Lender that Lender or such Affiliate is required
to maintain on account of the Term Loan;

then, in any such case, Borrower shall promptly pay to Lender, upon its receipt
of the certificate described below, any additional amounts necessary to
compensate Lender for such additional cost or reduced amounts receivable or rate
of return as reasonably determined by Lender with respect to this Agreement or
the Term Loan made hereunder.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.5, it shall promptly notify
Borrower of the event by reason of which it has become so entitled, and a
certificate as to any additional amounts payable pursuant to the foregoing
sentence containing the calculation thereof in reasonable detail submitted by
Lender to Borrower shall be conclusive in the absence of manifest error.  The
provisions hereof shall survive the termination of this Agreement and payment of
the outstanding Term Loan and all other Obligations.  Failure or delay on the
part of Lender to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital under this
Section 2.5 shall not constitute a waiver of Lender’s right to demand such
compensation; provided, that Borrower shall not be under any obligation to
compensate Lender under this Section 2.5 with respect to increased costs or
reductions with respect to any period prior to the date that is 120 days prior
to the date of the delivery of the notice required pursuant to the foregoing
provisions of this paragraph; provided

4



--------------------------------------------------------------------------------

 

further, that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 120-day period.

(d)If any Lender shall request compensation under this Section 2.5 or
Section 2.6, then such Lender shall use commercially reasonable efforts (i) to
file any certificate or document reasonably requested in writing by Borrower or
(ii) to assign its rights and delegate and transfer its obligations hereunder to
an Affiliate, in the case of clause (i) or (ii) above, if such filing or
assignment would subsequently reduce its claims for compensation under this
Section 2.5 or amounts payable pursuant to Section 2.6, as the case may
be.  Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such filing, assignment, delegation or
transfer.

2.6Taxes; Withholding, etc.

(a)All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by law) be paid free and clear
of, and without any deduction or withholding on account of, any Tax imposed,
levied, collected, withheld or assessed by or within the United States of
America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of any
Credit Party or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.  In
addition, Borrower agrees to pay, and shall indemnify and hold Lender harmless
from, Other Taxes, and within thirty (30) days after the date of paying such
sum, Borrower shall furnish to Lender the original or a certified copy of a
receipt evidencing payment thereof.  

(b)If any Credit Party or any other Person is required by law to make any
deduction or withholding on account of any Tax from any sum paid or payable by
any Credit Party to Lender under any of the Loan Documents: (i) Borrower shall
notify Lender of any such requirement or any change in any such requirement as
soon as any Borrower becomes aware of it; (ii) Borrower shall pay any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Lender, as the case may be) on behalf of and in the
name of Lender; (iii) if the Tax is an Indemnified Tax, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (including any deductions
applicable to additional sums payable under this Section 2.6(b)), Lender
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty (30) days after paying any sum from which it is required by law to make
any deduction or withholding, and within thirty (30) days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Borrower
shall deliver to Lender evidence satisfactory to Lender of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other Governmental Authority.  Borrower shall indemnify Lender for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.6(b)) paid by Lender
and any liability (including penalties, interest, and reasonable expenses)
arising therefrom or with respect thereto whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental

5



--------------------------------------------------------------------------------

 

Authority.  Any indemnification payment pursuant to this Section 2.6 shall be
made within thirty (30) days from written demand therefor.  

(c)If any party hereto determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.6 (including by the payment of additional
amounts pursuant to this Section 2.6), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.6 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (c) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay, credit
or offset such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this clause (c), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this clause (c)
if the payment of such amount would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This clause (c) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(d)If Lender is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document, Lender shall deliver to
Borrower, at the time or times reasonably requested by Borrower, such properly
completed and executed documentation reasonably requested by Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding anything to the contrary in the preceding sentence,
the completion, execution and submission of such documentation shall not be
required if in Lender’s reasonable judgment such completion, execution or
submission would subject Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of Lender.

2.7[Intentionally Omitted].  

2.8Evidence of Debt; Register; Lender’s Books and Records; Term Loan Note.

(a)Lender’s Evidence of Debt.  Lender shall maintain on its internal records an
account or accounts evidencing the Obligations of each Borrower to Lender,
including the amounts of the Term Loan made by it and each repayment and
prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Borrower’s Obligations in respect of the Term Loan; provided further, that in
the event of any inconsistency between the Register and Lender’s records, the
recordations in the Register shall govern, absent manifest error.

6



--------------------------------------------------------------------------------

 

(b)Register.  Lender shall maintain at its principal office (as specified in, or
as otherwise identified upon notice to the other parties hereto in accordance
with, Section 10), a register for the recordation of the name and address of
Lender, the principal of, and stated interest on, the Term Loan and the Term
Loan Note held by Lender (the “Register”).  The Register shall be available for
inspection by Borrower at any reasonable time and from time to time upon
reasonable prior notice.  Lender shall record, or shall cause to be recorded, in
the Register the principal of, and interest on, the Term Loan in accordance with
the provisions of Section 12.1, and each repayment or prepayment in respect of
the principal amount of the Term Loan and any such recordation shall be
conclusive and binding on Borrower and Lender, absent manifest error; provided,
that failure to make any such recordation, or any error in such recordation,
shall not affect any of Borrower’s Obligations in respect of the Term
Loan.  Borrower hereby designates Lender to serve as Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.8.

(c)Term Loan Note.  Borrower shall execute and deliver to Lender or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 12.1, on the Funding Date, a Term Loan Note
to evidence Lender’s Term Loan.

3.CONDITIONS OF LOANS

3.1Conditions Precedent to Term Loan.  Lender’s obligation to advance the Term
Loan is subject to the condition precedent that Lender shall have received such
documents, in form and substance satisfactory to Lender or such other matters
shall have been completed (or otherwise expressly waived in writing in Lender’s
sole discretion), as follows:

(a)copies of the Loan Documents originally executed and delivered by each
applicable Credit Party, and each schedule to such Loan Documents (such
schedules to be in form and substance reasonably satisfactory to Lender),
including this Agreement, the Security Agreement, each IP Agreement and each
Control Agreement required by the Lender;

(b)true, correct and complete copies of the Operating Documents of the Borrower
and each other Credit Party;

(c)the Perfection Certificates for Borrower and the Material Subsidiaries;

(d)the organizational structure and capital structure of Borrower and each of
its Subsidiaries shall be as set forth on Schedule 3.1(d);

(e)a good standing certificate for Borrower, Novocure Inc. and Novocure USA LLC,
certified (where applicable) by the Secretary of State of the State of
incorporation of such entity or (with respect to the Borrower) issued by the
Jersey Financial Services Commission as of a date no earlier than thirty (30)
days prior to the Funding Date; with respect to Novocure Luxembourg and Novocure
Capital (i) a certificate of non-inscription of a judicial decision  (certificat
de non inscription de decision judiciaire) issued by the Luxembourg Register of
Commerce and Companies (the RCS) dated no earlier than one Business Day prior to
the Funding Date and (ii) Excerpts from the RCS dated no earlier than one
Business Day prior to the Funding Date;

7



--------------------------------------------------------------------------------

 

(f)(i) a director’s or Secretary’s Certificate with completed Borrowing
Resolutions for Borrower and each Material Subsidiary and (ii) for any
Immaterial subsidiaries, such other documentation evidencing approval of the
transactions hereunder as is reasonably acceptable to Lender;

(g)certified copies, dated as of a recent date, of lien searches, as Lender
shall request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements or other
documents either constitute Permitted Liens or have been or, in connection with
the Term Loan, will be terminated or released;

(h)Borrower and each Material Subsidiary shall have obtained all Governmental
Approvals and all consents of other Persons, in each case that are necessary in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose material and adverse
conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired;

(i)a landlord’s consent in favor of Lender for the Credit Parties’ leased
locations in Portsmouth, NH and Root, Switzerland by the respective landlord
thereof (which consent shall include an agreement by such landlord to permit
reasonable access to such leased premises by Lender or its agents upon an Event
of Default for purposes of removal of any and all Collateral, if such leased
premises is a warehouse, distribution center or other location at which a
material amount of Collateral is located), together with the duly executed
original signatures thereto;

(j)opinions of counsel (which counsel shall be reasonably satisfactory to
Lender) to the Credit Parties, including the opinion of Sidley Austin LLP, Ogier
(with respect to certain Jersey law matters), the capacity opinion of Arendt &
Medernach SA and the enforceability opinion of Loyens&Loeff Luxembourg S.à.r.l.
(enforceability opinion) (with respect to certain Luxembourg law matters) and
Wenger Plattner (with respect to certain Swiss law matters), in each case, in
form and substance reasonably satisfactory to Lender;

(k)[Intentionally Omitted];

(l)a summary in reasonable detail of all insurance policies required by Section
6.5 hereof carried or maintained as of the Funding Date and evidence that such
insurance policies are in full force and effect, together with appropriate
evidence showing loss payable or additional insured clauses or endorsements in
favor of Lender;

(m)[Intentionally Omitted];

(n)[Intentionally Omitted];

(o)[Intentionally Omitted];

8



--------------------------------------------------------------------------------

 

(p)all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”);

(q)for the most recently ended fiscal quarter of the Borrower ended before the
Funding Date, an internally prepared financial statement in form of Borrower’s
internal reporting;

(r)evidence satisfactory to Lender in the form of a certificate of the Chief
Financial Officer of Borrower that, as of the Funding Date, after giving effect
to the incurrence of Indebtedness under the Term Loan Note, Borrower is Solvent
and the Credit Parties, on a consolidated basis, are Solvent;

(s)payment of the Lender Expenses and other fees then due as specified in
Section 2.4 hereof;

(t)evidence that there shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Change except as
set forth on Schedule 5.6;

(u)[Intentionally Omitted];  

(v)true, correct and complete copies of all Manufacturing Agreements, as
executed and delivered by all parties thereto, and any amendments, restatements,
supplements and modifications thereto; and

(w)a certificate, dated the Funding Date and signed by a Responsible Officer of
Borrower, confirming satisfaction of the conditions precedent set forth in this
Section 3.1 and Sections 3.3(b) and (c).

3.2[Intentionally Omitted].  

3.3Additional Conditions Precedent to Term Loan.  The obligation of Lender to
make the Term Loan is subject to the satisfaction of each of the following
additional conditions precedent:

(a)timely receipt of an executed Payment/Advance Form in the form of Exhibit A
hereto;

(b)each of the representations and warranties of the Credit Parties in this
Agreement and the other Loan Documents which are not qualified as to materiality
or Material Adverse Change shall be true, accurate, and complete in all material
respects, and each of representations and warranties of the Credit Parties in
this Agreement and the other Loan Documents which are qualified as to
materiality or Material Adverse Change shall be true, accurate and complete in
all respects, in each case, on the Funding Date, as if made on such date; and

9



--------------------------------------------------------------------------------

 

(c)(i) there shall not have occurred any Material Adverse Change and (ii) there
shall not have occurred and be continuing any Default or Event of Default.

3.4Covenant to Deliver.  The Credit Parties agree to deliver to Lender each item
required to be delivered to Lender under this Agreement (unless otherwise waived
in Lender’s sole discretion) as a condition precedent to any Credit
Extension.  The Credit Parties expressly agree that a Credit Extension made
prior to the receipt by Lender of any such item shall not constitute a waiver by
Lender of the Credit Parties’ obligation to deliver such item, and the making of
any Credit Extension in the absence of a required item shall be in Lender’s sole
discretion.  The request and acceptance by Borrower of the proceeds of the Term
Loan shall be deemed to constitute, as of the Funding Date, a representation and
warranty by Borrower that the conditions in Section 3.1 and Section 3.3, have
been satisfied (unless otherwise waived in Lender’s sole discretion).

3.5Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of the Term Loan set forth in this
Agreement, to obtain the Term Loan, Borrower shall deliver to Lender by
electronic mail or facsimile a completed Payment/Advance Form for the requested
Term Loan executed by a Responsible Officer of each applicable Borrower, or his
or her designee.  

3.6Further Jersey Security Interest Agreements.  Borrower covenants and agrees
that, if, at any time until payment in full of all Obligations (other than
inchoate indemnity obligations), it acquires rights, title or interest in any
Collateral which is not secured by the Jersey Security Interest Agreement and
which would require to be secured pursuant to the Security Interests (Jersey)
Law 2012 (as amended) in order to create a first priority perfected security
interest in such Collateral, it shall, within ten (10) Business Days of
acquiring rights, title or interest in such Collateral, enter into a Jersey law
governed security interest agreement granting first priority perfected security
interests in respect of such Collateral to Lender, in a form acceptable to
Lender; provided that, in respect of Collateral which falls within Articles
(ix), (x) and (xii) of the Security Interests (Jersey) Law 2012 (as amended), no
Jersey law governed security interest agreement shall be required to be entered
into unless the value of any individual item of intangible moveable property
which constitutes such Collateral is at any time in excess of Two Hundred and
Fifty Thousand Dollars ($250,000.00), in which case Borrower shall, within ten
(10) Business Days of acquiring rights, title or interest in such Collateral,
enter into a Jersey law governed security interest agreement granting first
priority perfected security interests in respect of such item of intangible
moveable property to Lender, in a form acceptable to Lender.

4.CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Without limiting any other security interest
granted to the Secured Parties, pursuant to any Collateral Document, each of the
Borrower and each Credit Party that is a Material Subsidiary hereby grants
Lender to secure the payment and performance in full of all of the Obligations,
a continuing security interest in, and pledges to Lender, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.  

10



--------------------------------------------------------------------------------

 

4.2Priority of Security Interest.

(a)Each Credit Party represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral other than Collateral
which would require to be secured pursuant to the Security Interests (Jersey)
Law 2012 (as amended) in order to create a first priority perfected security
interest in such Collateral (subject only to Permitted Liens that are permitted
by the terms of this Agreement to have superior priority to the Lien in favor of
Lender, if any).  Each Credit Party represents, warrants, and covenants that, at
the Funding Date, the security interests granted pursuant to the Jersey Security
Interest Agreement will be and shall at all times continue to be first priority
perfected security interests in the Collateral as defined therein and that, at
the Funding Date, such Collateral (as defined in the Jersey Security Interest
Agreement) will be the only Collateral which would require to be secured
pursuant to the Security Interests (Jersey) Law 2012 (as amended) in order to
create a first priority perfected security interest in such Collateral.  If a
Credit Party shall acquire a commercial tort claim with a value (as calculated
by a Responsible Officer of Borrower in good faith, acting prudently based on
reasonable assumptions) greater than Five Hundred Thousand Dollars
($500,000.00), such Credit Party shall promptly notify Lender in a writing
signed by such Credit Party of the general details thereof and grant to Lender
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Lender.

(b)If this Agreement is terminated, Lender’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as Lender’s obligations to
make Credit Extensions has terminated, Lender shall, at the Credit Parties’ sole
cost and expense, release its Liens in the Collateral and all rights therein
shall revert to the appropriate Credit Parties.  At the request of any Credit
Party following any such termination of Lender’s obligations to make Credit
Extensions, Lender shall deliver to such Credit Party any Collateral of such
Credit Party held by Lender hereunder and execute and deliver to such Credit
Party such documents as such Credit Party shall reasonably request to evidence
such termination.  Borrower hereby agrees to pay all reasonable costs and
expenses incurred by Lender in connection with any such delivery of Collateral
or the preparation, execution and delivery of any such documentation.

4.3Authorization to File Financing Statements.  The Credit Parties hereby
authorize Lender to file financing statements, with notice to the Credit
Parties, with all jurisdictions which Lender determines appropriate to perfect
or protect its interest or rights hereunder, including a notice that any
disposition of the Collateral, by either the Credit Parties or any other Person,
shall be deemed to violate the rights of Lender under the Code, except
dispositions permitted hereunder.  Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail.

11



--------------------------------------------------------------------------------

 

5.REPRESENTATIONS AND WARRANTIES

In order to induce Lender to enter into this Agreement and to make the Credit
Extensions to be made on the Funding Date, each Credit Party, jointly and
severally, represents and warrants to Lender that the following statements are
true and correct as of the Effective Date and at the time of the making of the
Term Loan (both with and without giving effect to such Term Loan):

5.1Due Organization, Authorization; Power and Authority.  Each of Borrower and
each of its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 5.1, (b) has all requisite power and authority to own, license and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations except where the failure to
do so has not had or could not reasonably be expected to have a Material Adverse
Change.  Each Credit Party has all requisite power and authority to enter into
the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby;

5.2Equity Interests and Ownership.  Schedule 5.2 correctly sets forth the
ownership interest of Borrower and its Subsidiaries in each of its respective
Subsidiaries as of the Effective Date.  The organizational structure and capital
structure of Borrower and each of its Subsidiaries is as set forth on Schedule
3.1(d).  All of the outstanding Equity Interests in each Subsidiary of the
Borrower, the Equity Interests of which are required to be pledged pursuant to
this Agreement and the Collateral Documents, have been duly authorized and
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, are non-assessable and, on the Funding Date, all such
Equity Interests owned directly by Borrower or any other Credit Party are owned
free and clear of all Liens except for Permitted Liens.  As of the Funding Date,
Schedule 5.2 identifies each Person, the Equity Interests of which are required
to be pledged on the Funding Date pursuant to this Agreement and the Collateral
Documents;

5.3No Conflict; Government Consents.  Except as set forth in Schedule 5.3, the
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party have been duly authorized and do not (i) conflict with
any of such Credit Party’s Operating Documents, (ii) contravene, conflict with,
constitute a default under or violate any Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which such Credit Party
or any of its Subsidiaries or any of their property or assets may be bound or
affected and which has resulted or could reasonably be expected to result in a
Material Adverse Change, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except (x) such Governmental Approvals which have already been obtained and are
in full force and effect, and (y) for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Lender for filing or
recordation on or after the Funding Date), (v) constitute an event of default
under any agreement by which such Credit Party is bound in which the default has
resulted or could reasonably expected to result in a Material Adverse Change or
(vi) require any approval of  stockholders, members or partners or any approval
or consent of any Person except for such approvals or consents which will be
obtained on or before the Funding Date and disclosed in writing to
Lender.  Without limiting

12



--------------------------------------------------------------------------------

 

Section 5.11 hereof, neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or its assets is bound
in which the default could reasonably be expected to have a Material Adverse
Change;

5.4Binding Obligation.  Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and is the legally valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except (a)] as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability or (b) in respect of any security granted over any Collateral
that would be required to be secured pursuant to the Security Interest (Jersey)
Law 2012 (as amended) in order to create a first priority perfected security
interest in such Collateral unless such security is granted by a Loan Document
pursuant to the Security Interests (Jersey) Law 2012 (as amended);

5.5Collateral.  In connection with this Agreement, each Credit Party has
delivered to Lender a completed certificate signed by such Credit Party and its
Subsidiaries (each, a “Perfection Certificate”, and collectively, the
“Perfection Certificates”).  Each Credit Party represents and warrants to Lender
that:

(a)(i) its exact legal name is that indicated on its Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in its Perfection Certificate; (iii) its
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) its Perfection Certificate
accurately sets forth its place of business, or, if more than one, its chief
executive office as well as its mailing address (if different than its chief
executive office); (v) except as set forth in the Perfection Certificates, it
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on its Perfection Certificate pertaining to it and each of
its Subsidiaries is accurate and complete (it being understood and agreed that
each Credit Party may from time to time update certain information in its
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If any Credit Party is not now
a Registered Organization but later becomes one, it shall promptly notify Lender
of such occurrence and provide Lender with such Credit Party’s organizational
identification number.  Lender hereby agrees that the Perfection Certificates
shall be deemed to be updated to reflect information provided in any notice
delivered by any Credit Party to Lender pursuant to the last full paragraph of
Section 7.2 below; provided, that any update to the Perfection Certificates by
any Credit Party pursuant to the last full paragraph of Section 7.2 below shall
not relieve any Credit Party of any other Obligation under this Agreement,
including its Obligations pursuant to Section 6.7(b);

(b)(i) it has good title to, has rights in, and the power to transfer each item
of the Collateral upon which it purports to grant a Lien hereunder or under any
Collateral Document, free and clear of any and all Liens except Permitted Liens,
(ii) it has no deposit accounts, securities accounts, commodity accounts or
other investment accounts other than the deposit accounts, securities accounts,
commodity accounts or other investment accounts described in the Perfection
Certificates delivered to Lender in connection herewith, or of which such Credit
Party has given Lender notice and taken such actions as are necessary (other
than

13



--------------------------------------------------------------------------------

 

with respect to Excluded Accounts) to give Lender a perfected security interest
therein (and upon delivery of such notice and taking such action, the Perfection
Certificates will be deemed to be updated with the information contained in such
notice), (iii) Collateral is not in the possession of any third Person bailee
(such as a warehouse) except as otherwise provided in the Perfection
Certificates or as permitted pursuant to Section 7.2.  None of the Collateral
shall be held at locations other than (x) as set forth in the Perfection
Certificate, (y) as permitted pursuant to Section 7.2, or (z) as otherwise held
by field staff or employees of the Credit Parties or its patients in the
ordinary course of business;

(c)With respect to Included Product, all Inventory of Borrower and its
Subsidiaries, whether held by any of them for sale or lease, to be furnished
under contract of service, or otherwise, is in all material respects of good and
marketable quality, free from material defects, and is maintained in accordance
with all applicable FDA Good Manufacturing Practices (or any foreign equivalent)
using commercially reasonable efforts standard in the industry;

(d)An accurate, true and complete list of all pending, registered or issued
Intellectual Property, which as of the Funding Date is owned by or exclusively
licensed to any of the Credit Parties or its Subsidiaries or that any of the
Credit Parties or its Subsidiaries has the right to acquire or license
(including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by Lender) (the “Current Company IP”) is set forth on
Schedule 5.5(d).  Except as set forth on Schedule 5.5(d), (x) to the knowledge
of the Credit Parties and their Subsidiaries, each item of Current Company IP
which is owned by any Credit Party or its Subsidiaries and necessary to the
operation of such Person’s business, is valid and subsisting and no such
Intellectual Property has lapsed, expired, been cancelled or become abandoned
and (y) to the actual knowledge of the Credit Parties and their Subsidiaries,
each such item of Current Company IP which is licensed by any such Credit Party
or any of its Subsidiaries from another Person and necessary to the operation of
such Credit Party’s or its Subsidiary’s business is valid and subsisting and has
not been denied, rejected or invalidated, lapsed, expired, been cancelled or
become abandoned.  There are no published patents, patent applications, articles
or prior art references that would reasonably be expected to materially
adversely affect the validity or enforceability of any of the Patents within the
Current Company IP.  Each Person who has or has had any rights in or to the
Current Company IP, including each inventor named on the Patents within such
Current Company IP filed by any Credit Party or its Subsidiaries, has executed
an agreement assigning his, her or its entire right, title and interest in and
to such Current Company IP, and the inventions embodied, described or claimed
therein, to the stated owner thereof and, to the knowledge of such Credit Party
or such Subsidiary, no such Person has any contractual or other obligation that
would preclude or conflict with exploitation of the Included Products or entitle
such Person to ongoing payments.  In each case where a patent is held by any
Credit Party or any of its Subsidiaries by assignment, the assignment has been
duly recorded with the U.S. Patent and Trademark Office and all similar offices
and agencies anywhere in the world in which foreign counterparts are registered
or issued;

(e)Except for the Permitted Licenses:  (i) each Credit Party or its
Subsidiaries, as the case may be, possesses sole, exclusive and valid title to
the Current Company

14



--------------------------------------------------------------------------------

 

IP for which it is listed as the owner (legally or beneficially) on Schedule
5.5(d); and (ii) there are no Liens on or to any Current Company IP, other than
Permitted Liens;

(f)There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Current Company IP which is
owned by any of the Credit Parties or their Subsidiaries, as the case may be,
nor have any applications or registrations therefor lapsed or become abandoned,
been cancelled or expired.  To the knowledge of any Credit Party or any of their
Subsidiaries, there are no maintenance, annuity or renewal fees that are
currently overdue beyond their allotted grace for any of the Current Company IP
which is not owned by any of the Credit Parties or their Subsidiaries, nor, to
the knowledge of any Credit Party or any of their Subsidiaries, have any
applications or registrations therefor lapsed or become abandoned, been
cancelled or expired;

(g)Schedule 5.5(g) sets forth an accurate, true and complete list of all
agreements pursuant to which any Credit Party or any of its Subsidiaries has the
legal right to exploit Current Company IP that is owned by another Person for
the manufacture, use, sale or supply of Included Products (the “Current Company
IP Agreements”).  There are no unpaid fees or royalties under any Current
Company IP Agreement that have become due.  Each Current Company IP Agreement is
legal, valid, binding, enforceable, and in full force and effect.  Neither
Borrower nor any of its Subsidiaries is in breach of any Current Company IP
Agreement to which it is a party and, to the knowledge of Borrower or such
Subsidiary, no circumstances or grounds exist that would give rise to a claim of
breach or right of rescission, termination, non-renewal, revision, amendment,
restatement, supplement or modification of any of the Current Company IP
Agreements, including the execution, delivery and performance of this Agreement
and the other Loan Documents;

(h)No payments by any Credit Party or any of its Subsidiaries, as the case may
be, are due to any other Person in respect of the Current Company IP other than
pursuant to the Current Company IP Agreements and those fees payable to patent
offices in connection with the prosecution and maintenance of such Current
Company IP and associated attorney fees;

(i)No Credit Party or any of its Subsidiaries has undertaken or omitted to
undertake any acts, and no circumstance or grounds exist that are known to any
Credit Party or any of its Subsidiaries, that would invalidate, reduce or
eliminate, in whole or in part, (x) the enforceability or scope of any Current
Company IP, or (y) in the case of Current Company IP owned or exclusively
licensed by any Credit Party or any of its Subsidiaries, as the case may be,
other than with respect to Permitted Licenses and except as set forth on
Schedule 5.5(i), such Credit Party’s or such Subsidiary’s entitlement to
exclusively exploit such Current Company IP;

(j)Except as set forth on Schedule 5.6, there is no material pending, decided or
settled opposition, interference proceeding, reexamination proceeding, review,
cancellation proceeding, injunction, lawsuit, hearing, investigation, complaint,
arbitration, mediation, demand, International Trade Commission investigation,
decree, or any other dispute, disagreement, or claim, in each case alleged in
writing to Borrower or any of its Subsidiaries (collectively referred to
hereinafter as “Specified Disputes”), nor has any such Specified Dispute to the
knowledge of Borrower been threatened, in each case challenging the legality,
validity, enforceability or ownership of any Company Current IP, and neither the
operation of any Credit

15



--------------------------------------------------------------------------------

 

Party or any of its Subsidiaries, no any activity by any Credit Party or any of
its Subsidiaries, nor manufacture, use, importation, offer for sale or sale of
any Included Product infringes or violates (or in the past infringed or
violated) the rights of others in or to any Intellectual Property asset or
constitutes a misappropriation of (or in the past constituted a misappropriation
of) any subject matter of any rights of others in or to any Intellectual
Property asset;  

(k)Except as noted on Schedule 5.5(k) (as updated from time to time pursuant to
Section 6.7(b)), no Credit Party is a party to, nor is it bound by, any
Restricted License;

(l)[Intentionally Omitted];

(m)Except as set forth on Schedule 5.5(m), no Credit Party or any of its
Subsidiaries has entered into any agreement to indemnify any other Person
outside the ordinary course of business against any claim of infringement or
misappropriation of any Intellectual Property; there are no settlements,
covenants not to sue, consents, judgments, or orders or similar obligations
that: (i) restrict the rights of any Credit Party or any of its Subsidiaries to
use any Current Company IP, (ii) restrict the business of any Credit Party or
any of its Subsidiaries, in order to accommodate the rights of others in or to
any Intellectual Property, or (iii) permit third parties to use any Current
Company IP for less than fair consideration or on other than arm’s-length terms;

(n)To the knowledge of each Credit Party or its Subsidiaries, (i) there is no,
nor has there been any, infringement or violation by any person or entity of any
of the Current Company IP or the rights of any Credit Party and any of its
Subsidiaries therein or thereto and (ii) there is no, nor has there been any,
misappropriation by any person or entity of any of the Current Company IP or the
subject matter thereof;

(o)Each Credit Party or its Subsidiaries has taken all reasonable security
measures to protect the secrecy, confidentiality and value of all Know-How owned
by or held for use by any Credit Party and any of its Subsidiaries, including,
without limitation, requiring each employee and consultant and any other person
with access to such Know-How to execute a binding confidentiality agreement,
copies or forms of which have been provided to the Lender and, to the knowledge
of each Credit Party or its Subsidiaries, there has not been any breach by any
party to such confidentiality agreements;

(p)Each Included Product performs in accordance with its documented
specifications and as each Credit Party or its Subsidiaries has warranted to its
customers;

(q)[Intentionally Omitted];

(r)[Intentionally Omitted];

(s)Schedule 5.5(s) contains a complete and accurate list of all Current Company
IP covering the Included Products;

(t)Schedule 5.5(t) contains a complete and accurate list of all material
commercial licenses, sublicenses or other agreements under which any Credit
Party or any of its

16



--------------------------------------------------------------------------------

 

Subsidiaries has granted present or contingent rights to third parties in the
Current Company IP; and

(u)All Current Company IP that has been issued by, or registered with, or the
subject of an application filed with, as applicable, the U.S. Patent and
Trademark Office, the U.S. Copyright Office or any similar office or agency
anywhere in the world is registered in the name of the owner Credit Party or its
Subsidiaries;

5.6Adverse Proceedings, etc.  Except as set forth on Schedule 5.6 (or advised
pursuant to Section 6.2(d)), there are no Adverse Proceedings, individually or
in the aggregate, that could reasonably be expected to result in a Material
Adverse Change.  Neither Borrower nor any of its Subsidiaries (a) is in
violation of any Requirements of Law (including Environmental Laws) that,
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, orders, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, has resulted or could
reasonably be expected to result in a Material Adverse Change;

5.7Financial Statements; Financial Condition; Books and Records.

(a)All consolidated financial statements of Borrower and each of its
Subsidiaries furnished by or on behalf of Borrower and each of its Subsidiaries
to Lender in connection herewith prior to the Funding Date were prepared in
conformity with Applicable Accounting Standards (other than any pro forma
statements and projections provided to Lender which include adjustments from the
Applicable Accounting Standards, such adjusted pro forma statements and
projections being calculated by a Responsible Officer of Borrower in good faith,
acting prudently based upon reasonable assumptions and in all respect in
accordance with Applicable Accounting Standards (except with respect to such
adjustments) and being presented to the audit committee of the Board of
Directors of Borrower, and are in the same format as presented to the audit
committee of the Board of Directors of Borrower) and fairly present in all
material respects the consolidated financial condition of Borrower and such
Subsidiaries and their consolidated results of operations.  Since the date of
the most recent financial statements delivered to Lender pursuant to Section
3.1(q), there has not been any material deterioration in the consolidated
financial condition of Borrower and its Subsidiaries in existence immediately
prior to the Funding Date.  Neither Borrower nor any of its Subsidiaries in
existence immediately prior to the Funding Date has any contingent liability or
liability for Taxes, long term lease (other than long-term leases entered into
in the ordinary course of business) or unusual forward or long term commitment
(other than as set forth in the Settlement Agreement) that is not reflected in
the consolidated financial statements or the notes thereto delivered to Lender
pursuant to Section 3.1(q) and which in any such case is material in relation to
the business, operations, management, performance, properties, assets,
liabilities (actual or contingent) or financial condition of Borrower and such
Subsidiaries taken as a whole.  Since the date of the most recent audited
financial statements delivered to Lender pursuant to Section 3.1(q), no change
in the business, assets, liabilities, financial condition or results of
operations of Borrower or any of its Subsidiaries in existence immediately prior
to the Funding Date has occurred, and no event has occurred or failed to occur,
that has had or could reasonably be expected to have,

17



--------------------------------------------------------------------------------

 

either alone or in conjunction with all other such changes, events and failures,
a Material Adverse Change;

(b)All statements and certificates of Borrower and each of its Subsidiaries
required to be delivered to Lender pursuant to Section 6.2(a) will be prepared
in conformity with Applicable Accounting Standards (other than any pro forma
statements and projections provided to Lender which include adjustments from the
Applicable Accounting Standards, such adjusted pro forma statements and
projections being in the same format as provided to the audit committee of the
Board of Directors) and fairly present in all material respects the consolidated
financial condition of Borrower and its Subsidiaries and their consolidated
results of operations.  Since the date of the most recent financial statements
delivered to Lender pursuant to Section 6.2(a), there has not been any material
deterioration in the consolidated financial condition of Borrower and its
Subsidiaries.  Neither Borrower nor any of its Subsidiaries has any contingent
liability or liability for Taxes, long term lease (other than long-term leases
entered into in the ordinary course of business) or unusual forward or long term
commitment (other than as set forth in the Settlement Agreement) that is not
reflected in the consolidated financial statements or the notes thereto
delivered to Lender pursuant to Section 6.2(a) and which in any such case is
material in relation to the business, operations, properties, assets, or
condition (financial or otherwise) of Borrower and its Subsidiaries taken as a
whole.  Since the date of the most recent audited financial statements submitted
to Lender pursuant to Section 6.2(a), no change in the business, assets,
liabilities, financial condition or results of operations of Borrower or any of
its Subsidiaries has occurred, and no event has occurred or failed to occur,
that has had or could reasonably be expected to have, either alone or in
conjunction with all other such changes, events and failures, a Material Adverse
Change;

5.8Solvency; Going Concern.

(a)The fair value of Borrower, and of the Credit Parties on a consolidated
basis, exceeds the fair value of its or their liabilities; no Credit Party is
left with unreasonably small capital after the transactions in this Agreement,
and each Credit Party is able to pay its debts (including trade debts) as they
mature.  Without limiting the generality of the foregoing, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution, winding-up or liquidation of any Credit Party, nor do any
circumstances exist which may result in the dissolution, winding-up or
liquidation of any Credit Party.  No proposal has been made nor any resolution
been adopted by any competent corporate body of any Credit Party for the
statutory merger of such Credit Party with any other Person other than as set
forth on Schedule 5.8 (including for any merger permitted by Section 7.3).  None
of the Credit Parties has (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by any creditor, (iii) suffered the
appointment of a receiver or the Viscount of the Royal Court of Jersey take
possession of all or any portion of its assets, (iv) suffered the attachment or
judicial seizure of all or any portion of its assets, (v) admitted in writing
its inability to pay its debts as they come due, nor (vi) made an offer of
settlement, extension or composition to its creditors generally; and

(b)Borrower has, and the Credit Parties on a consolidated basis have, sufficient
liquidity to continue current operations for the next twelve (12) months, giving
effect

18



--------------------------------------------------------------------------------

 

to the Term Loan but without the need to liquidate any of its assets or
businesses or curtail its operational activities in any material way;

5.9Payment of Taxes.  All foreign, U.S. federal, material state, material
provincial and other material Tax returns and reports (or extensions thereof) of
each Credit Party and its Subsidiaries required to be filed by any of them have
been timely filed, and all material Taxes which are due and payable by any
Credit Party and its Subsidiaries and all material assessments, fees and other
governmental charges upon any Credit Party and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises have been
timely paid except where the validity or amount thereof is being contested in
good faith by appropriate proceedings; provided, that (i) the applicable Credit
Party has set aside on its books adequate reserves therefor in conformity with
Applicable Accounting Standards and (ii) the failure to pay such Taxes,
individually or in the aggregate, has not resulted or could not reasonably be
expected to result in a Material Adverse Change.  No Credit Party has knowledge
of any proposed Tax deficiency or assessment against it or any of its
Subsidiaries which is not being actively contested by it or such Subsidiary in
good faith and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with
Applicable Accounting Standards shall have been made or provided
therefor.  Neither any Credit Party nor any of its Subsidiaries have executed or
filed with the Internal Revenue Service or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Taxes nor has there been any request
in writing for such extension.  Neither any Credit Party nor any of its
Subsidiaries has agreed, or has been requested, to make any adjustment under IRC
Section 481(a) by reason of a change in accounting method or otherwise other
than automatic adjustments relating to Section 263A and the Treasury Regulations
thereunder.  Neither any Credit Party nor any of its Subsidiaries has any
obligation under any written Tax sharing agreement.  No Credit Party nor any
Subsidiary has been a member of an affiliated group filing a consolidated U.S.
federal income Tax return within the meaning of the IRC and has no liability for
Taxes of any other Person under IRC Section 1.1502-6 (or similar provision of
foreign, state, or local law) as a transferee or successor, by contract, or
otherwise.  No Credit Party nor any Subsidiary has distributed stock of another
Person, nor has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by IRC
Sections 355 or 361 during any year for which the statute of limitations does
not bar the assessment of U.S. federal income Tax;

5.10Environmental Matters.  Neither Borrower nor any of its Subsidiaries nor any
of their respective Facilities or operations is subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.  Neither Borrower nor any of its
Subsidiaries has received any letter or request for information under Section
104 of the Comprehensive Environmental Response, Compensation, and Liability Act
(42 U.S.C. § 9604) or any comparable state or foreign law.  There are and, to
each Credit Party’s knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change.  To any Credit Party’s knowledge, no predecessor
of Borrower or any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present

19



--------------------------------------------------------------------------------

 

treatment of Hazardous Materials at any Facility, and neither Borrower’s nor any
of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state or foreign equivalent.  Compliance by Borrower and
its Subsidiaries with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws has not resulted or could not be
reasonably expected to result in, individually or in the aggregate, a Material
Adverse Change.  No event or condition has occurred or is occurring with respect
to any Credit Party relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Change;

5.11Material Contracts.  Schedule 5.11 contains a true, correct and complete
list of all the Material Contracts in effect on the Funding Date.  After giving
effect to consummation of the transactions contemplated by this Agreement,
except as described on Schedule 5.11, each such Material Contract is a valid and
binding obligation of the applicable Credit Party or its Subsidiaries and, to
each Credit Party’s knowledge, each other party thereto, and is in full force
and effect, and neither the applicable Credit Party or Subsidiary nor, to each
Credit Party’s knowledge, any other party thereto, is in breach thereof or
default thereunder.  No Credit Party or any of its Subsidiaries has received any
notice from any party thereto, oral or written, regarding the cancellation,
termination or invalidation of any such Material Contract;

5.12Regulatory Compliance.  No Credit Party is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  No Credit Party is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board).  Each Credit Party has complied in all material
respects with the Federal Fair Labor Standards Act.  Each of Borrower and its
Subsidiaries and each of their respective ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the IRC and the regulations and published
interpretations thereunder, except where such failure to comply has not resulted
or could not reasonably be expected to result in a Material Adverse Change.  No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, has resulted or could reasonably be
expected to result in a Material Adverse Change.  The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the property of all such
underfunded Plans by an amount that has resulted or could reasonably be expected
to result in a Material Adverse Change.  Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of Borrower or its Subsidiaries or their
respective ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Change;

5.13Margin Stock.  No Credit Party is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to

20



--------------------------------------------------------------------------------

 

herein as “Margin Stock”).  None of the proceeds of the Credit Extensions or
other extensions of credit under this Agreement will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the Term Loan or other extensions of credit under this Agreement to be
considered a “purpose credit” within the meaning of Regulations T, U or X of the
Federal Reserve Board.  No part of the proceeds of the Term Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
that is inconsistent with, any regulation of the Federal Reserve Board;

5.14Subsidiaries; Investments; Affiliate Transactions.  Neither Borrower nor any
of its Subsidiaries owns any stock, partnership interest or other equity
securities except for Permitted Investments.  Set forth on Schedule 5.14 hereto
is a true, correct and complete list of all material transactions with any
Affiliate of any Credit Party or any holder of ten percent (10%) or more of the
Equity Interests of any Credit Party or any of their respective Subsidiaries or
any Affiliate of any such Person, in each case, that is not itself a Credit
Party, that would not otherwise be permitted under Section 7.11;

5.15Employee Matters.  Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to result in a
Material Adverse Change.  There is (a) no unfair labor practice complaint
pending against Borrower or any of its Subsidiaries, or to the knowledge of any
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the knowledge of any Credit Party, threatened against any
of them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries, and (c) to the knowledge of any Credit
Party, no union representation question existing with respect to the employees
of Borrower or any of its Subsidiaries and, to the knowledge of any Credit
Party, no union organization activity that is taking place, except (with respect
to any matter specified in clause (a), (b) or (c) above, either individually or
in the aggregate) such as is not reasonably likely to result in a Material
Adverse Change;

5.16Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
to fund its working capital requirements and general corporate purposes,
including Permitted Acquisitions, and not for any other purposes, including
personal, family, household or agricultural purposes;

5.17Full Disclosure.  No representation or warranty of any Credit Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to Lender by or on behalf of any Credit Party for
use in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (to the knowledge
of any Credit Party, solely in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in any documents,
certificates or written statements furnished to Lender by or on behalf of any
Credit Party for use in connection with the transactions contemplated hereby are
based upon good faith estimates and assumptions believed by the Credit Party

21



--------------------------------------------------------------------------------

 

furnishing such documents, certificates or statements to be reasonable at the
time made.  There are no facts known (or which should upon the reasonable
exercise of diligence be known) to any Credit Party (other than matters of a
general economic nature) that, individually or in the aggregate, have resulted
or could reasonably be expected to result in a Material Adverse Change and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lender for use in connection with the transactions
contemplated hereby;

5.18Patriot Act.  To the extent applicable, Borrower and each of its
Subsidiaries is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (the Patriot
Act).  No part of the proceeds of the Credit Extensions will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977;

5.19Accounts Receivable.  The accounts receivable for Included Products owing to
Borrower or any of its Subsidiaries have been calculated and recorded by a
Responsible Officer of Borrower or such Subsidiary in good faith, acting
prudently based upon reasonable assumptions and in all respects in accordance
with Applicable Accounting Standards (other than any pro forma statements which
include adjustments from Applicable Accounting Standards, such adjusted pro
forma statements being calculated by a Responsible Officer of Borrower or such
Subsidiary in good faith, acting prudently based upon reasonable assumptions and
in all respects in accordance with Applicable Accounting Standards (except with
respect to such adjustments)), have been presented to the audit committee of the
Board of Directors of Borrower, and have a likelihood of collection based upon
good faith estimates and assumptions believed by such Responsible Officer to be
reasonable at the time;

5.20Health Care Matters.

(a)Compliance with Health Care Laws.  Except as set forth on Schedule 5.20(a)
hereto, each Credit Party and each of its Subsidiaries, and each officer,
director, and managing employee of each Credit Party and each of its
Subsidiaries, and, to the knowledge of each Credit Party, each agent acting on
behalf of each Credit Party and each of its Subsidiaries, is in compliance in
all material respects with all Health Care Laws applicable to the applicable
Credit Party or Subsidiary, and its products (including Included Product) and
its properties or other assets or its business or operation;

(b)Compliance with FDA Laws.  Except as set forth on Schedule 5.20(b) hereto,
the Included Products: (i) are in compliance in all material respects with all
applicable FDA Laws, including those related to the adulteration or misbranding
of products; and (ii) have been manufactured in accordance with current FDA Good
Manufacturing Practices;

(c)Compliance with EMA Laws.  Except as set forth on Schedule 5.20(c) hereto,
the Included Products: (i) are in compliance in all material respects with all
applicable

22



--------------------------------------------------------------------------------

 

EMA Laws, including those related to the adulteration or misbranding of
products; (ii) have been manufactured in accordance with current good
manufacturing practices as required by EMA Laws (and any applicable
corresponding laws and regulations of the Member States of the European Union);
and (iii) have all required premarket clearances or certifications;

(d)Material Statements.  None of the Credit Parties or their Subsidiaries, or
any officer, director, or managing employee of any Credit Party or its
Subsidiaries, or, to the knowledge of the applicable Credit Party, any agent
acting on behalf of the applicable Credit Party or its Subsidiaries, has made an
untrue statement of a material fact or fraudulent statement to any Governmental
Authority, failed to disclose a material fact to any Governmental Authority, or
committed an act, made a statement, or failed to make a statement that, at the
time such disclosure was made, constitutes or would reasonably be expected to
constitute a material violation of any Health Care Law, FDA Law or EMA Law or
other Requirement of Law;

(e)Proceedings; Audits.  To the Knowledge of the applicable Credit Party or
Subsidiary, and except as has not resulted or could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, there
are no facts, circumstances or conditions that would reasonably be expected to
form the basis for any investigation, suit, claim, audit, action (legal or
regulatory) or proceeding (legal or regulatory) by a Governmental Authority
pending or threatened against any Credit Party or any of its Subsidiaries
relating to any of the Health Care Laws, FDA Laws or EMA Laws;

(f)Prohibited Transactions.  Except as set forth on Schedule 5.20(f), none of
the Credit Parties or their Subsidiaries, or, to the knowledge of the applicable
Credit Party or its Subsidiaries, any Person acting on behalf of any Credit
Party or its Subsidiaries, has, in violation of any applicable Health Care Law,
FDA Law, or EMA Law or other Requirement of Law:  (i) offered, paid, solicited
or received any remuneration, in cash or in kind, to, or made any financial
arrangements with, any past, present or potential patient, supplier, physician,
or contractor, in order to illegally obtain business or payments from such
Person or otherwise generate business payable under Governmental Payor Programs;
(ii) given or agreed to give, made, or is party to any illegal agreement to
make, any illegal gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) to any past, present or potential
patient, supplier, physician, contractor, or any other person; or (iii) made, or
agreed to make, or is party to any agreement to make, any payment to any Person
with the intention or understanding that any part of such payment would be a
violation of any Health Care Law, FDA Law or EMA Law or other Requirement of
Law.  To the Knowledge of the Credit Parties, no Person has filed or has
threatened to file against any Credit Party or any of its Subsidiaries or their
Affiliates an action under the False Claims Act of 1863 (31 U.S.C. § 3729 et
seq.), or any analogous federal, state or foreign whistleblower statute;

(g)Exclusion.  None of the Credit Parties or their Subsidiaries, or any officer,
director, or employee of any Credit Party or its Subsidiaries, or, to the
Knowledge of the Credit Parties, any agent acting on behalf of the applicable
Credit Party or its Subsidiaries, has been, or, to the Knowledge of the
applicable Credit Party, has been threatened to be:  (i) excluded from any
Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7 and related
regulations, (ii) debarred, disqualified, suspended or excluded from
participation in Medicare, Medicaid or any other federal health care program (as
such term is defined in 42 USC § 1320a-7b(f));

23



--------------------------------------------------------------------------------

 

(iii) listed as an excluded party on the United States System for Award
Management; or (iv) made a party to any other Adverse Proceeding by any
Governmental Authority to prohibit the applicable Credit Party or Subsidiary
from selling products or providing services to any Governmental Authority or
other purchaser pursuant to any Health Care Laws;

(h)HIPAA.  Except as has not resulted or could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change;  (i)
each Credit Party and each of its Subsidiaries is in compliance with all
applicable foreign, federal, state and local laws and regulations, and the
publicly available privacy and security policies (if any) of each Credit Party
and each of its Subsidiaries, regarding the privacy and security of health
information, personally identifiable information, and electronic transactions,
including HIPAA, and the provisions of all business associate agreements (as
such term is defined by HIPAA) to which it is a party; (ii) each Credit Party
and each of its Subsidiaries has not collected or used any personally
identifiable information from any third parties; (iii) each Credit Party and
each of its Subsidiaries has privacy and security measures in place to protect
information relating to its customers under its and their service providers’
possession or control from unauthorized access; (iv) the hardware, software,
encryption, systems, policies and procedures of each Credit Party and each of
its Subsidiaries (and their service providers) are sufficient to protect the
security and confidentiality of all such information; and (v) no Credit Party or
its Subsidiaries (or any of their service providers) has suffered any breach in
security that has permitted any unauthorized access to such information;

(i)Corporate Integrity Agreement.  None of the Credit Parties or their
Subsidiaries is a party to, or bound by, any order, individual integrity
agreement, or corporate integrity agreement with any Governmental Authority
concerning compliance with any Health Care Laws issued under or in connection
with a Governmental Payor Program; and

(j)EF 14 Clinical Trial.  With respect to the EF-14 Phase III Clinical Trial of
Tumor Treating Fields, Borrower has not withheld any document or information
with respect to such trial that, individually or together with any other such
document or information, could reasonably be considered to be material to
Lender’s decision to provide the financing contemplated by this Agreement;  

5.21Regulatory Approvals.

(a)Schedule 5.21 contains a list of all Included Products as of the Funding
Date.  Borrower has not withheld any document or information with respect to any
Included Product (including with respect to the regulation thereof) that,
individually or together with any other such document or information, could
reasonably be considered to be material to Lender’s decision to provide the
financing contemplated by this Agreement;

(b)Borrower and its Subsidiaries, and, to the knowledge of Borrower, each
licensee of Borrower or any of its Subsidiaries of any Intellectual Property,
are in compliance with, and have complied with, all Requirements of Law
governing its business, including all regulations promulgated by each applicable
Regulatory Agency or comparable authority, the failure of compliance with which
could reasonably be expected to result in a Material Adverse Change.  Borrower
has not received any notice from any Regulatory Agency or comparable

24



--------------------------------------------------------------------------------

 

authority citing action or inaction by Borrower or any of its Subsidiaries that,
individually or together with any other such action or inaction, would
constitute a violation of any applicable federal, state, local and foreign laws,
rules, regulations, or standards, which has resulted or could reasonably be
expected to result in a Material Adverse Change; and

(c)To the Knowledge of Borrower, the studies, tests and preclinical and clinical
trials conducted relating to the Included Products were conducted in all
material respects in accordance with current good clinical practices required
under all applicable FDA, EMA and MHRA regulations, applicable Health Care Laws
and other Requirements of Law at the time when conducted; the descriptions of
the results of such studies, tests and trials provided to Lender are accurate in
all material respects; and Borrower has not received any notices or
correspondence from any applicable Regulatory Agency or comparable authority
requiring the termination, suspension, material modification or clinical hold of
any such studies, tests or preclinical or clinical trials conducted by or on
behalf of Borrower, which such termination, suspension, material modification or
clinical hold has resulted or could reasonably be expected to result in a
Material Adverse Change;

5.22Supply and Manufacturing.

(a)Except as, individually or in the aggregate, has not resulted or could not
reasonably be expected to result in a Material Adverse Change, to the knowledge
of Borrower, the testing, manufacturing, production, storage, packaging,
labeling and release to the market of each Included Product has at all times
been (i) in compliance with the final release quality specifications in effect
for such Included Product and (ii) in compliance in all material respects with
Requirements of Law.  Except as set forth on Schedule 5.22, to the knowledge of
Borrower, no manufacturer of Included Product has received in the past three (3)
years a FDA Form 483 impacting any Included Product or is currently subject to a
Form 483 impacting any Included Product with respect to any facility
manufacturing Included Product and that, with respect to each such Form 483, all
scientific and technical violations or other issues relating to good
manufacturing practice requirements documented therein, and any disputes
regarding any such violations or issues, have been corrected or otherwise
resolved; and

(b)Schedule 5.22 contains a true, correct and complete list of all manufacturing
and supply agreements entered into by any Credit Party or any of its
Subsidiaries with third Persons for the supply of Included Product in effect as
of the Funding Date (the “Manufacturing Agreements”).  Borrower has delivered or
made available to Lender true, correct and complete copies of each Manufacturing
Agreement.  After giving effect to consummation of the transactions contemplated
by this Agreement, except as described on Schedule 5.22, each such Manufacturing
Agreement is a valid and binding obligation of each party thereto and is in full
force and effect, and no party thereto is in breach thereof or default
thereunder.  Except as described on Schedule 5.22, no Credit Party or any of its
Subsidiaries has received any notice from any party thereto, oral or written,
regarding (i) the cancellation, termination or invalidation of any such
Manufacturing Agreement or (ii) any intention by or intent or threat of, such
party, oral or written, to reduce or cease the supply of Included Product
through calendar year 2019.

25



--------------------------------------------------------------------------------

 

5.23Additional Representations and Warranties.

(a)Except as set forth on Schedule 5.23(a), after giving effect to consummation
of the transaction contemplated by this Agreement:  (i) there is no Indebtedness
other than Subordinated Debt; (ii) there is no Subordinated Debt other than
intercompany Indebtedness owed by the Credit Parties or their Subsidiaries in
favor of other Credit Parties or their Subsidiaries; and (iii) all intercompany
Indebtedness owed by the Credit Parties or their Subsidiaries in favor of other
Credit Parties or their Subsidiaries is Subordinated Debt;  

(b)There are no Hedging Agreements;

(c)Except as set forth on Schedule 5.23(c) there are no registration rights
agreement, investors’ rights agreement or other similar agreement relating to,
governing or otherwise affecting the ownership of the capital stock or other
equity ownership interests of any Credit Party;

(d)No Default exists hereunder; and

(e)Except as set forth on Schedule 5.23(e), no warehouse owned or operated by a
third Person is used to store any Collateral, including any Included Product at
any point in the supply chain.

6.AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

6.1Government Compliance.  Maintain its and all its Subsidiaries’ legal
existence (except as provided in Section 7.2(a)) and good standing in their
respective jurisdictions of formation and maintain qualification in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
result in a Material Adverse Change.  Each Credit Party shall (i) comply, and
cause each of its Subsidiaries to comply, with all Requirements of Law of any
Governmental Authority to which it is subject, noncompliance with which could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Change, (ii) use commercially reasonable efforts to assure that
each of its employees has all required licenses, credentials, approvals and
other certifications to perform his or her duties, and (iii) take all necessary
action to timely renew, all material permits, licenses and authorizations which
are necessary in the proper conduct of its business;

6.2Financial Statements, Reports, Certificates.  Deliver to Lender:

(a)Financial Statements; Compliance Certificate.

(i)[Intentionally Omitted];

(ii)Quarterly Compliance Certificate.  As soon as available, but in no event
later than sixty (60) days after the last day of each calendar quarter,
commencing

26



--------------------------------------------------------------------------------

 

with the calendar quarter ending March 31, 2018, a duly completed Compliance
Certificate signed by a Responsible Officer (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) in the case of any
such quarterly Compliance Certificate setting forth computations in reasonable
detail satisfactory to Lender, acting reasonably, demonstrating compliance with
the covenants contained in Section 6.12;

(iii)Quarterly Consolidated Financial Statements.  As soon as available, but in
no event later than sixty (60) days after the last day of each calendar quarter,
commencing with the calendar quarter ending March 31, 2018, quarterly unaudited
consolidated financial statements of Borrower and its Subsidiaries, including a
consolidated balance sheet and a consolidated statement of income for the period
from the beginning of such year to the end of such quarter, and a consolidated
statement of cash flows for the period from the beginning of such year to the
end of such quarter, together with a comparison against the corresponding period
in the prior fiscal year as well as other operating reports as may be reasonably
requested by Lender, in each case, certified by a Responsible Officer and in a
form acceptable to Lender; and

(iv)Annual Financial Statements.  As soon as available, but in no event later
than one hundred and twenty (120) days after the last day of Borrower’s fiscal
year, commencing with the fiscal year ending December 31, 2017, annual audited
consolidated financial statements of Borrower and its Subsidiaries prepared
under Applicable Accounting Standards, consistently applied, including a
consolidated balance sheet, consolidated statement of income, consolidated
statement of cash flows, and notes, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Lender in its reasonable discretion, together with a management
comparison against the prior fiscal year;

Notwithstanding the foregoing, the documents required to be delivered pursuant
to clauses (iii) and (iv) above shall be deemed to have been delivered on the
earliest of the date (i) on which the Borrower posts such documents or provides
a link thereto on Borrower’s website at www.novocure.com or (ii) on which such
documents are posted to the Securities and Exchange Commission’s website
(including as part of any 10-K or 10-Q filing, as applicable).

(b)[Intentionally Omitted];

(c)Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;

(d)Legal Action Notice.  Prompt notice of any legal action, litigation,
investigation or proceeding pending or threatened in writing against any Credit
Party or any Subsidiary, or any material development in any such legal action,
litigation, investigation or proceeding (x) that could result in damages or
costs to such Credit Party or such Subsidiary in an amount in excess of Five
Hundred Thousand Dollars ($500,000.00), individually, or One Million Dollars
($1,000,000.00), in the aggregate, when aggregated with all pending or
threatened legal

27



--------------------------------------------------------------------------------

 

actions against all Credit Parties and their respective Subsidiaries or (y)
which alleges potential violations of the Health Care Laws, the FDA Laws or the
EMA Laws which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Change;

(e)Board Approved Projections; Consolidated Plan and Financial Forecast.  As
soon as available, but in no event later than the earlier of (i) two (2)
Business Days after delivery to the audit committee of the Board of Directors of
Borrower and (ii) 60 days after year end, commencing with the calendar year
ending December 31, 2018, through the Term Loan Maturity Date, a copy of the
report that is prepared in good faith by a Responsible Officer of Borrower and
delivered to the audit committee of the Board of Directors of Borrower for such
calendar year, which shall include a detailed review of the financial reports of
such year and such other items as may be included in any such report from time
to time consistent with past practice.  Any amendment, revision or other
modification made to any such report shall promptly (but in no event later than
thirty (30) days after such amendment, revision or modification) be delivered to
Lender by Borrower;

(f)[Intentionally Omitted];

(g)[Intentionally Omitted];

(h)Out-License Notices; Change in Control Notices.  An Out-License Notice or a
Change in Control Notice, as applicable, as promptly as practicable (and in any
event within two (2) Business Days) after the occurrence of an Out-License Event
or a Change in Control, as the case may be;

(i)Intellectual Property; Regulatory.  Written notice as promptly as practicable
(and in any event within five (5) Business Days) after becoming aware of any of
the following:

(i)any commercial license to a third Person of any rights to develop,
manufacture, use or sell Included Products anywhere in the world;

(ii)any material breach or default by a third Person under any of the Current
Company IP Agreements or any Material Contract, or the termination of any such
Current Company IP Agreement or Material Contract;

(iii)the commencement of any action or proceeding against Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Change, or which challenges the validity of any
claim in any Patent within the Company IP utilized in connection with any
Included Product that would be reasonably be expected to materially and
adversely affect the exploitation of such Included Product by Borrower or any of
its Subsidiaries;

(iv)any notice that the FDA, EMA or other Regulatory Agency is limiting,
suspending or revoking any Regulatory Approval necessary to the business,
changing in a material adverse manner the market classification or labeling of
or otherwise materially restricting manufacture or sale of any Included Product,
if the foregoing could reasonably be expected to result in a Material Adverse
Change;

28



--------------------------------------------------------------------------------

 

(v)Borrower or any of its Subsidiaries, becoming subject to any administrative
or regulatory enforcement action, warning letter, or notice of violation letter
from the FDA, EMA or other Regulatory Agency, or any Included Product of
Borrower or any of its Subsidiaries being seized, withdrawn, recalled, detained,
or subject to a suspension of manufacturing, or the commencement of any
proceedings in the United States or any other jurisdiction seeking the
withdrawal, recall, suspension, import detention, or seizure of any Included
Product are pending or threatened against Borrower or any of its Subsidiaries,
if the foregoing could reasonably be expected to result in a Material Adverse
Change; and

(vi)the occurrence of any event (including the occurrence of a serious adverse
experience or manufacturing disruption) with respect to any Included Product
which would reasonably be expected to have a Material Adverse Change; provided,
however, that any required notice of a serious adverse experience hereunder
shall only take place following any required notice to the relevant Regulatory
Agency;

(j)Governmental Recommendations.  Within five (5) Business Days of receipt
thereof, copies of any written recommendation from any Governmental Authority or
other regulatory body that Borrower or any of its Subsidiaries should have its
licensure, provider or supplier number, or accreditation suspended, revoked, or
limited in any material way, or any penalties or sanctions imposed; and

(k)Notice of Defaults, Events of Default and Other Changes.  Notice as promptly
as practicable (and in any event within two (2) Business Days) after a
Responsible Officer of Borrower shall have obtained knowledge thereof, of any
Default or Event of Default or any other event or circumstance that would render
the representations and warranties in the penultimate sentence of Section 5.7(a)
or Section 5.7(b) untrue if made at such time;

6.3Inventory; Manufacturing; Returns; Maintenance of Properties.  Use
commercially reasonable efforts to keep all Inventory in good and marketable
condition, free from material defects and otherwise use commercially reasonable
efforts standard in the industry to keep all Inventory in material compliance
with all applicable FDA Good Manufacturing Practices (or any foreign
equivalent);

6.4Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required material Tax returns and reports or extensions therefor and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, material state and material local Taxes, assessments, deposits and
contributions imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, that no such Tax or claim need be paid if (i) such
Tax or claim does not exceed One Million Dollars ($1,000,000.00), individually,
or more than Two Million Dollars ($2,000,000.00), in the aggregate, when
aggregated with all other such Taxes or claims, or (ii) it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with Applicable Accounting Standards shall have

29



--------------------------------------------------------------------------------

 

been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  Each Credit Party shall deliver to Lender, on
demand, appropriate certificates attesting to any such payments, and pay all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.  No Credit Party will, nor
will it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Borrower or any of
its Subsidiaries);

6.5Insurance.  Maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third Person property
damage insurance, business interruption insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case, in such amounts, with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons acting prudently.  All property policies of
the Credit Parties shall have a loss payable endorsement showing Lender as loss
payee and waive subrogation against Lender and shall provide that the insurer
must give Lender at least twenty (20) days’ prior written notice before
canceling, amending, or declining to renew its policy.  All liability policies
of the Credit Parties shall show, or have endorsements showing, Lender as an
additional insured, and all such policies (or the loss payable and additional
insured endorsements) shall provide that the insurer shall give Lender at least
twenty (20) days’ prior written notice before canceling, amending, or declining
to renew its policy.  At the request of Lender, each Credit Party shall deliver
certified copies of policies and evidence of all premium payments.  If Borrower
or any of its Subsidiaries fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Lender, Lender may make all or part of such payment or obtain
such insurance policies required in this Section 6.5, and take any action under
the policies Lender deems prudent;

6.6Operating Accounts.  In the case of any Credit Party, not establish any new
Collateral Account (other than an Excluded Account) at or with any bank or
financial institution unless contemporaneously with such establishment, such
account is subject to a Control Agreement that is reasonably acceptable to
Lender.  For each Collateral Account that each Credit Party at any time
maintains, such Credit Party shall cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Lender’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without the prior written consent of Lender.  The provisions of the
previous two (2) sentences shall not apply to (i) any payroll, fiduciary, trust
and tax withholding accounts used exclusively for such purposes and so long as
no other funds are comingled in any such payroll, fiduciary, trust and tax
withholding accounts and such accounts are identified to Lender by such Credit
Party as such, (ii) any zero balance account or (iii) the deposit account(s)
exclusively used as security for Borrower’s obligations to any financial
institution with respect to its business credit card program and other cash
management services, provided, that the aggregate balance in all such accounts
does not exceed Ten Million Dollars ($10,000,000.00) at any one time
(collectively, the “Excluded Accounts”);

30



--------------------------------------------------------------------------------

 

6.7Protection of Intellectual Property Rights.

(a)(i) Protect, defend and maintain the validity, enforceability and
non-infringement of the Company IP; (ii) maintain the confidential nature of any
material Know-How; (iii) promptly advise Lender in writing of material
infringements, misappropriations or violations of Intellectual Property owned by
any Credit Party or its Subsidiaries; and (iv) not allow any Company IP material
to its business to be abandoned, forfeited or dedicated to the public or
material Current Company IP Agreement to be terminated by the Credit Party or
its Subsidiary, as applicable, without Lender’s prior written consent; provided,
however, that with respect to Company IP that is not owned by any Credit Party
or its Subsidiaries, if any, the Credit Parties’ obligations in clauses (i) and
(iv) above shall apply only to the extent any Credit Party or its Subsidiaries
have the right to take such actions or to cause any licensee or other third
Person to take such actions pursuant to applicable agreements or contractual
rights;

(b)Provide written notice to Lender within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).  Each Credit Party shall take
such commercially reasonable steps as Lender requests to obtain the consent of,
or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to, without giving effect to Section 9-408 of the Code, be
deemed “Collateral” and for Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Lender to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Lender’s rights and remedies under
this Agreement and the other Loan Documents;

(c)Borrower shall, and shall cause each of its Subsidiaries, as applicable,
to:  (i) use commercially reasonable efforts, at its sole expense, either
directly or, indirectly with respect to any licensee or licensor under the terms
of Borrower’s (or its Subsidiaries’) agreement with the respective licensee or
licensor, as applicable, to take any and all actions (including taking legal
action to specifically enforce the applicable terms of any license agreement)
and prepare, execute, deliver and file agreements, documents or instruments
which are necessary or desirable to (A)  prosecute and maintain the Company IP
and (B) diligently defend or assert the Company IP against infringement,
misappropriation, violation or interference by any other Persons, and in the
case of Copyrights, Trademarks and Patents within the Company IP against any
claims of invalidity or unenforceability (including by bringing any legal action
for infringement, dilution, violation or defending any counterclaim of
invalidity or action of a non-Affiliate third Person for declaratory judgment of
non-infringement or non-interference); (ii) keep Lender informed of all of such
actions and provide Lender with the opportunity to meaningfully consult with
Borrower with respect to the direction thereof and Borrower shall consider all
of Lender’s comments in good faith, provided, that such obligations shall be
subject to any confidentiality obligations of any Credit Party or any protective
order binding upon any Credit Party and provided further, that no Credit Party
shall be obligated to comply with this clause (ii) to the extent compliance
would waive attorney-client privilege; and (iii) not, and shall use commercially
reasonable efforts to cause any licensee or licensor of the Company IP not to,
disclaim or abandon, or fail to take any action necessary or desirable to
prevent the disclaimer or abandonment of the Company IP; in each case, only if
such disclaimer or abandonment could reasonably be expected to have a Material
Adverse Change;

31



--------------------------------------------------------------------------------

 

6.8Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Lender, without expense to
Lender, each Credit Party and its officers, employees and agents and such Credit
Party’s books and records, to the extent that Lender may deem them reasonably
necessary to prosecute or defend any third-Person suit or proceeding instituted
by or against Lender with respect to any Collateral or relating to such Credit
Party;

6.9Access to Collateral; Books and Records.  Allow Lender, or its agents, at
reasonable times during business hours, on three (3) Business Days’ prior notice
(provided, that no such notice is required if an Event of Default has occurred
and is continuing), to inspect the Collateral and audit and copy any Credit
Party’s Books.  The foregoing inspections and audits shall be at the relevant
Credit Party’s expense.  Such inspections or audits shall be conducted no more
often than once every twelve (12) months unless an Event of Default has occurred
and is continuing;

6.10Lender Meetings.  Upon the request of Lender, participate in a meeting with
Lender once during each fiscal year to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Lender) at such
time as may be agreed to by Borrower and Lender;

6.11Environmental.

(a)Environmental Disclosure.  Deliver to Lender:

(i)as soon as practicable following receipt thereof, copies of all environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of Borrower or any of its Subsidiaries or by independent
consultants, governmental authorities or any other Persons, with respect to
significant environmental matters at any Facility or with respect to any
material Environmental Claims;

(ii)promptly upon an officer of any Credit Party obtaining knowledge of the
occurrence thereof, written notice describing in reasonable detail (1) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (2) any remedial
action taken by any Credit Party or any other Person in response to (A) any
Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims resulting in,
individually or in the aggregate, a Material Adverse Change, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Change, and (3) any Credit
Party’s discovery of any occurrence or condition on any real property adjoining
or in the vicinity of any Facility that could cause such Facility or any part
thereof to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii)as soon as practicable following the sending or receipt thereof by any
Credit Party, a copy of any and all written communications with respect to (1)
any

32



--------------------------------------------------------------------------------

 

Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Change, (2) any Release required
to be reported to any federal, state or local governmental or regulatory agency,
and (3) any request for information from any governmental agency that suggests
such agency is investigating whether any Credit Party or any of its Subsidiaries
may be potentially responsible for any Hazardous Materials Activity that,
individually or in the aggregate, has a reasonable possibility of resulting in a
Material Adverse Change;

(iv)prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Change or (B) affect the ability of Borrower or any of its Subsidiaries to
maintain in full force and effect all material Governmental Approvals required
under any Environmental Laws for their respective operations and (2) any
proposed action to be taken by Borrower or any of its Subsidiaries to modify
current operations in a manner that could reasonably be expected to subject
Borrower or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws; and

(v)with reasonable promptness, such other documents and information as from time
to time may be reasonably requested by Lender in relation to any matters
disclosed pursuant to this Section 6.11(a);

Each Credit Party shall, and shall cause each of its Subsidiaries to, promptly
take any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by Borrower or any of its Subsidiaries that could reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Change, and (ii) make an appropriate response to any Environmental Claim against
Borrower or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Change;

6.12[Intentionally Omitted].  

6.13Further Assurances.  At any time or from time to time upon the request of
Lender, each Credit Party will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as Lender
may reasonably request in order to effect fully the purposes of the Loan
Documents (provided that Borrower shall not be required to provide quarterly
summaries of intercompany transfers pursuant to this Section 6.13 so long as no
Credit Party or any of its Subsidiaries is in breach of or default under the
Master Intercompany Note or any Loan Document); and

6.14Additional Collateral; Guarantors.  Without limiting the generality of
Section 6.13 and except as otherwise approved in writing by Lender in its sole
discretion, the Credit Parties shall cause each of their Subsidiaries to, in
each case, guarantee the Obligations and cause each Subsidiary that is a
Material Subsidiary to grant to Lender a security interest in, all of such
Subsidiary’s property and assets to secure such guaranty.  Furthermore and
except as

33



--------------------------------------------------------------------------------

 

otherwise approved in writing by Lender, each Credit Party shall, and shall
cause each of its Material Subsidiaries to, pledge all of the Equity Interests
of each of its Material Subsidiaries, in each instance, to Lender to secure the
Obligations.  In connection with each pledge of Equity Interests, the Credit
Parties shall deliver, or cause to be delivered, to Lender, irrevocable proxies
and stock powers or assignments, as applicable, duly executed in blank or,
solely where such proxies, powers or assignments would not be applicable,
otherwise make appropriate entries regarding such pledge in relevant Credit
Party’s share register.

6.15[Intentionally Omitted]

7.NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

7.1Dispositions.  Convey, sell, lease, transfer, assign, agree to any covenant
not to sue, co-existence agreement or otherwise dispose of (including any
sale-leaseback), directly or indirectly and whether in one or a series of
transactions, all or any part of its property or assets (collectively,
“Transfer”), except (a) Transfers of Inventory in the ordinary course of
business; (b) Transfers of worn out or obsolete Equipment; (c) Permitted
Licenses; (d) Transfers made in connection with Permitted Liens and Permitted
Investments or as otherwise permitted pursuant to Section 7.10(b); (e)
intercompany licenses or grants of distribution, co-promotion or similar
commercial rights relating to Included Product between or among the Credit
Parties or their Subsidiaries, provided, that such license or grant is on
commercially reasonable arm’s length terms; (f) Transfers consisting of licenses
and covenants not to sue made in connection with the settlement of the
litigation matters described on Schedule 5.6, if any, in respect of which,
Lender has given its prior written consent; and (g) other Transfers made in the
ordinary course of business on commercially reasonable arm’s length terms.  For
clarification, a Transfer excludes a Change in Control and any exclusive or
non-exclusive out-license relating to Included Product;

7.2Changes in Business, Management, or Business Locations.  (a) Engage in or
permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by it and such Subsidiary, as applicable, or
reasonably incidental thereto; (b) liquidate or dissolve; or (c) have a change
in senior management of the Borrower and a replacement satisfactory to
Borrower’s Board of Directors (to the extent a replacement is deemed necessary
by such Board of Directors) is not made within ninety (90) days (or such longer
period of time as determined by the Lender in its reasonable discretion) after
the departure of such Responsible Officer.  No Credit Party shall, and shall not
permit any of its Subsidiaries to, without at least thirty (30) days’ prior
written notice to Lender: (i) (x) add any new office or business location,
including a warehouse (unless such new office or business location contains less
than Five Hundred Thousand Dollars ($500,000.00) in such Credit Party’s assets
or property), (y) deliver any portion of the Collateral (including any Included
Product at any point in the supply chain but excluding any Included Product
delivered to or to be held by any patient or employee in the ordinary course of
business) to a warehouse owned or operated by a third Person, or (z) remove, in
one transfer or a series of transfers, twenty percent (20%) or more of the
Collateral held at the leased locations in Portsmouth, NH or Root, Switzerland
to another leased location unless, in

34



--------------------------------------------------------------------------------

 

connection therewith, Borrower delivers to Lender a landlord’s consent in favor
of Lender for such other leased location by the respective landlord thereof
(which consent shall include an agreement by such landlord to permit reasonable
access to such leased premises by Lender or its agents upon an Event of Default
for purposes of removal of any and all Collateral), together with the duly
executed original signatures thereto; (ii) change its jurisdiction of
organization; (iii) change its organizational structure or type; (iv) change its
legal name; or (v) change any organizational number (if any) assigned by its
jurisdiction of organization;

7.3Acquisitions.  Make or enter into any contracts or other arrangements to
make, or permit any of its Subsidiaries to make or enter into any contracts or
other arrangements to make, Acquisitions outside the ordinary course of
business, including any purchase of the assets of any division or line of
business of any other Person, other than Permitted Acquisitions;

7.4Indebtedness.  Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, other than Permitted Indebtedness;

7.5Encumbrance.  Except for Permitted Liens, create, incur, allow, or suffer any
Lien on any of its property or assets, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any Collateral not to be
subject to the first priority security interest granted herein or otherwise
pursuant to the Collateral Documents;

7.6No Further Negative Pledges; Negative Pledge.

(a)Except with respect to (i) specific property encumbered by Permitted Liens to
secure payment of Permitted Indebtedness, (ii) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business, provided, however, that (x) such Credit Party shall
use commercially reasonable efforts to limit any such restrictions to the extent
it is a licensee and (y) such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be, and (iii) Permitted Licenses, no
Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, except in favor of Lender
pursuant to the Loan Documents; and

(b)No Credit Party will, and will not permit any Subsidiary to, sell, assign,
transfer, exchange or otherwise dispose of, or create, incur, allow or suffer
any Lien on, any Equity Interests issued by any Subsidiary which are owned or
otherwise held by such Credit Party or any Subsidiary, except for (i) any Lien
or claim in favor of Lender, (ii) any Lien or claim in favor of a Credit Party,
provided any such Lien or claim shall be subordinated to the Obligations and
(iii) sales, assignments, transfers, exchanges or other dispositions to another
Credit Party or to qualify directors if required by Requirements of Law;
provided, that, in the case of sales, assignments, transfers, exchanges or other
dispositions to qualify directors as required by Requirements of Law, such sale,
assignment, transfer, exchange or other disposition shall be for the minimum
number of Equity Interests as are necessary for such qualification under
Requirements of Law;

35



--------------------------------------------------------------------------------

 

7.7Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof;

7.8Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock; provided, that (i)
Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in non-cash pay and
non-redeemable capital stock; and (iii) Borrower may repurchase the stock of
former employees, directors or consultants pursuant to stock repurchase
agreements so long as (A) an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase and (B)
the amount paid for all such repurchases shall not exceed Five Hundred Thousand
Dollars ($500,000.00), in the aggregate, in any twelve (12) month period, or (b)
directly or indirectly make any Investment other than Permitted
Investments.  Notwithstanding the foregoing, (i) Subsidiaries shall be permitted
to pay dividends or make distributions to Borrower, and (ii) Subsidiaries shall
be permitted to pay dividends or make distributions to other Subsidiaries;

7.9Restrictions on Subsidiary Distributions.  Create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of Borrower to (a) pay dividends or
make any other distributions on any of such Subsidiary’s Equity Interests owned
by Borrower or any other Subsidiary of Borrower, (b) repay or prepay any
Indebtedness owed by such Subsidiary to Borrower or any other Subsidiary of
Borrower, (c) make loans or advances to Borrower or any other Subsidiary of
Borrower, or (d) transfer, lease or license any of its property or assets to
Borrower or any other Subsidiary of Borrower other than restrictions (i) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (ii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement that imposes restrictions on such Equity
Interests or assets, or (iii) that exist under or by reason of Requirements of
Law;

7.10Disposal of Subsidiary Interests.  Except for the Liens arising under this
Agreement and the other Loan Documents, directly or indirectly sell, assign,
pledge, or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except (a) to qualify directors if required by Requirements of Law
or (b) to any Material Subsidiary;

7.11Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Credit Party or any
holder of ten percent (10%) or more of the Equity Interests of any Credit Party
or any of its Subsidiaries or any Person known by any Credit Party to be an
Affiliate of any such holder of ten percent (10%) or more of the Equity
Interests of any Credit Party or any of its Subsidiaries, except for (a)
transactions that are in the ordinary course of such Credit Party’s business,
upon fair and reasonable terms that are no less favorable to such Credit Party
or such Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated Person, all as determined in good faith by the Borrower’s Board
of Directors or any committee thereof comprised of independent directors acting
prudently based upon reasonable assumptions, (b) any transaction between and
among any Credit Party and its Subsidiaries, (c) reasonable and customary fees
paid to members of the Board of Directors (or

36



--------------------------------------------------------------------------------

 

similar governing body) of any Credit Party in the ordinary course of business,
(d) reasonable compensation arrangements for officers and other employees of
Borrower and its Subsidiaries entered into in the ordinary course of business,
(e) Investments permitted under clauses (e), (f) or (g) of the definition of
Permitted Investments, and (f) Investments in Borrower comprised of the proceeds
of equity financings and unsecured debt financings from Borrower’s investors, so
long as all such Indebtedness is Subordinated Debt and does not violate
Section 7.4;

7.12Subordinated Debt.  Except as set forth on Schedule 5.23(a) (in form and
substance as delivered pursuant to Section 3.1(a) hereof), (a) incur any
Subordinated Debt other than intercompany Indebtedness owed by such Credit Party
or its Subsidiaries in favor of other Credit Parties or their Subsidiaries, (b)
incur any intercompany Indebtedness owed by such Credit Party or its
Subsidiaries in favor of other Credit Parties or their Subsidiaries that is not
Subordinated Debt, (c) make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (d) amend any provision
in any document relating to any Subordinated Debt which would increase the
amount thereof, except under the terms of the subordination, intercreditor, or
other similar agreement to which such Subordinated Debt is subject, or adversely
affect the subordination thereof to Obligations owed to the Lender;  

7.13Amendments or Waivers of Organizational Documents.  Agree to any amendment,
restatement, supplement or other modification to, or waiver of, any of its
Operating Documents in a manner that would adversely affect its ability to
perform its obligations under the Loan Documents in any material respect or
would adversely affect the rights, remedies and benefits available to, or
conferred upon, Lender under any Loan Document;

7.14Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its fiscal year;

7.15Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; no Credit Party shall cause or suffer to exist (a) the imposition of a
Lien on any asset of a Credit Party or a Subsidiary of a Credit Party as a
result of liabilities with respect to any Plan or Multiemployer Plan or (b) any
other ERISA Event that, in the case of clauses (a) and (b) above, would, in the
aggregate, result in liabilities in excess of which reasonably could be expected
to result in a Material Adverse Change; fail to comply with the Federal Fair
Labor Standards Act or violate any other Requirement of Law, if the violation
could reasonably be expected to have a Material Adverse Change; or permit the
occurrence of any other event with respect to any present pension, profit
sharing or deferred compensation plan which could reasonably be expected to
result in a Material Adverse Change;

7.16Compliance with Anti-Terrorism Laws.  Lender hereby notifies each Credit
Party that pursuant to the requirements of Anti-Terrorism Laws, and Lender’s
policies and practices, Lender is required to obtain, verify and record certain
information and documentation that identifies each Credit Party and its
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow Lender

37



--------------------------------------------------------------------------------

 

to identify such party in accordance with Anti-Terrorism Laws.  No Credit Party
will, nor will any Credit Party permit any Subsidiary to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Each Credit Party shall
immediately notify Lender if any Credit Party has knowledge that any Credit
Party or any Subsidiary is listed on the OFAC Lists or (a) is convicted on, (b)
pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held over
on charges involving money laundering or predicate crimes to money
laundering.  No Credit Party will, nor will any Credit Party permit any
Subsidiary to, and will use commercially reasonable efforts to cause any other
Affiliate not to, directly or indirectly, (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law;

7.17Jersey Situs Tangible Property.  Acquire or otherwise own or hold any Jersey
situs tangible property with a fair market value at any time in excess of Two
Hundred and Fifty Thousand Dollars ($250,000.00) in the aggregate;

7.18Amendments or Waivers of Material Contracts or Current Company IP
Agreements.  Agree to (a) waive, amend, restate, modify, cancel or terminate,
exercise or fail to exercise, any material rights constituting or relating to
any of the Current Company IP Agreements listed on Schedule 5.5(g) or any
Material Contract or (b) default under, or take any action or fail to take any
action which with the passage of time or the giving of notice or both would
constitute a default or event of default under, any of the Current Company IP
Agreements listed on Schedule 5.5(g) or any Material Contract, in each case in
clause (a) or (b) above, which could have a material adverse effect on the
rights of Lender or otherwise could reasonably be expected to result in a
Material Adverse Change.

7.19[Intentionally Omitted]

8.EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default. Any Credit Party fails to (a) make any payment of any
principal of the Term Loan when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to Section 2.2(c)) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise, (b) any payment of interest or premium
pursuant to Section 2.2, including any applicable Makewhole Amount or Prepayment
Premium, on its due date, or (c) pay any other Obligations, in the case of
clauses (a) and (c) only, within three (3) Business Days after such interest,
premium or Obligations are due and payable (which three (3) Business Day cure
period shall not apply to payments due on the Term Loan Maturity Date or the
date of acceleration pursuant to Section 9.1(a) hereof).  A failure

38



--------------------------------------------------------------------------------

 

to pay any other Obligations pursuant to the foregoing clause (c) prior to the
end of such three (3) Business Day period shall not constitute an Event of
Default;

8.2Covenant Default.

(a)The Credit Parties:  (i) fail or neglect to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, or 6.7; or (ii) violate any covenant in Section 7;
or

(b)The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified elsewhere
in this Section 8) under such other term, provision, condition, covenant or
agreement that can be cured, have failed to cure the default within thirty (30)
days after the occurrence thereof; provided, however, that if the default cannot
by its nature be cured within the thirty (30) day period or cannot after
diligent attempts by the Credit Parties be cured within such thirty (30) day
period, and such default is likely to be cured within a reasonable time, then
the Credit Parties shall have an additional period (which shall not in any case
exceed ten (10) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Credit Extensions shall be made during such cure
period).  Cure periods provided under this Section 8.2(b) shall not apply, among
other things, to financial covenants or any other covenants set forth in clause
(a) above;

8.3[Intentionally Omitted].  

8.4Attachment; Levy; Restraint on Business.

(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) on deposit or otherwise maintained with Lender or
any of Lender’s Affiliates, or (ii) a notice of lien or levy is filed against
Borrower’s or any of its Subsidiaries’ assets by any Governmental Authority, and
the same under clauses (i) and (ii) above are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, that no Credit Extensions shall be made
during any ten (10) day cure period; or

(b)(i) Any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower or any of its
Subsidiaries from conducting any material part of its business;

8.5Insolvency.  (a) An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of any Credit Party or any Subsidiary, or of a substantial
part of the property of any Credit Party or any Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
including, without limitation, the Bankruptcy (Désastre) (Jersey) Law 1990; (ii)
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
the Viscount of the Royal Court of Jersey or similar official for any Credit
Party or any Subsidiary or for a substantial part of the property

39



--------------------------------------------------------------------------------

 

of any Credit Party or any Subsidiary; or (iii) the winding-up or liquidation of
any Credit Party or any Subsidiary, and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; or (b) any Credit Party or any
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law including, without limitation,
Bankruptcy (Désastre) (Jersey) Law 1990 and the Companies (Jersey) Law 1991;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (a) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, the Viscount of the Royal Court
of Jersey or similar official for any Credit Party or any Subsidiary or for a
substantial part of the property of any Credit Party or any Subsidiary; (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding; (v) make a general assignment for the benefit of
creditors; (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due; (vii) take any action for the purpose of
effecting any of the foregoing; or (viii) wind up or liquidate;

8.6Other Agreements.  There is under any agreement to which a Credit Party or
any Subsidiary is a party with a third Person or Persons, (a) any default
resulting in a right by such third Person or Persons, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Two
Million Dollars ($2,000,000.00), individually, or in excess of Four Million
Dollars ($4,000,000.00), when aggregated with all other defaults by Credit
Parties or any Subsidiary under agreements with third Persons, or (b) any
default or breach by any Credit Party or any Subsidiary, the result of which
could have a Material Adverse Change;

8.7Judgments.  One or more final judgments, orders, or decrees for the payment
of money in an amount in excess of One Million Dollars ($1,000,000.00),
individually, or in excess of Five Million Dollars ($5,000,000.00), when
aggregated with all other final judgments, orders, or decrees for the payment of
money (but excluding any final judgments, orders, or decrees for the payment of
money that are covered by independent third-Person insurance as to which
liability has been accepted by such insurance carrier), shall be rendered
against one or more Credit Parties or any Subsidiary and the same are not,
within thirty (30) consecutive days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay;

8.8Misrepresentations.  Any Credit Party or any Person acting for any Credit
Party makes or is deemed to make any representation, warranty, or other
statement now or later in this Agreement (including Section 5 hereof), any Loan
Document or in any writing delivered to Lender or to induce Lender to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made or deemed to be made
unless such representation, warranty, or other statement is qualified by
materiality or Material Adverse Change, in which case it shall be true and
correct in all respects when made or deemed to be made;

8.9Loan Documents; Collateral.  Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party or any Subsidiary of any Credit Party party thereto, or any Credit
Party or any Subsidiary of any

40



--------------------------------------------------------------------------------

 

Credit Party shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest in the Collateral subject thereto subject only to
Permitted Liens;

8.10Priority of Obligations.  Any of the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement,
other than with respect to Permitted Liens or as agreed by the Lender in its
sole discretion;

8.11Regulatory Approvals.  (a) The FDA, EMA or any other Governmental Authority
initiates enforcement action against Borrower or any of its Subsidiaries that
causes Borrower or such Subsidiary, as applicable, to discontinue marketing or
withdraw any Included Product in any jurisdiction, in each case which
enforcement action remains undischarged or unstayed for more than ninety (90)
days, which could reasonably be expected to result in a Material Adverse Change
(b) the FDA, EMA or any other Governmental Authority issues a warning letter
with respect to any manufacturing issue with respect to any Included Product to
Borrower, any of its Subsidiaries or any non-Affiliate third Person which
provides manufacturing services to Borrower or any of its Subsidiaries, which
could reasonably be expected to result in a Material Adverse Change; or (c)
Borrower or any of its Subsidiaries, as applicable, conducts a withdrawal or
recall of any Included Product which could reasonably be expected to result in
expenses payable by Borrower and its Subsidiaries in connection therewith in
excess of the greater of (i) Five Million Dollars ($5,000,000.00) or (ii) ten
percent (10%) of consolidated net revenue of Borrower and its Subsidiaries on a
trailing twelve (12) month basis as of the most recently ended fiscal quarter;
or

8.12Individual Storage Units.  With respect to any Individual Storage Unit,
Borrower or any of its Subsidiaries fails to (a) pay any rent, late fees or
other fees or charges under any storage space rental agreement, lease agreement
or similar agreement with respect to such Individual Storage Unit when and as
the same shall become due and payable thereunder and fails to either cure such
failure in accordance with the terms and conditions of such storage space rental
agreement, lease agreement or similar agreement or recover as promptly as
possible any and all assets or properties therefrom, or (b) maintain in effect
insurance that covers the loss or damage of the assets or properties stored or
to be stored at any time and from time to time in such Individual Storage Unit
in an amount equal to at least one hundred percent (100%) of the value of such
assets or properties (without regard to any value limitation included in any
such storage space rental agreement, lease agreement or similar agreement with
respect to such Individual Storage Unit); provided, that, in either case, the
aggregate value of any and all assets and properties stored in such Individual
Storage Unit, individually or together with the aggregate value of any and all
assets and properties stored in any other Individual Storage Unit in respect of
which either the payment failure described in clause (a) above or the failure to
maintain insurance described in clause (b) above has occurred, is greater than
or equal to Five Hundred Thousand Dollars ($500,000).

8.13[Post-Closing Deliverables.  The Borrower and the Credit Parties fail to
deliver any of the items specified in the Post-Closing Letter by the date
specified (as such date may be extended by the Lender in its sole discretion)
for such items therein.]

41



--------------------------------------------------------------------------------

 

9.RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

9.1Rights and Remedies.  While an Event of Default occurs and continues, Lender
may, without notice or demand:

(a)declare all Obligations (including, for the avoidance of doubt, any
applicable Prepayment Premium) immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations, including any
applicable Prepayment Premium, are automatically and immediately due and payable
without any action by Lender), whereupon all Obligations for principal,
interest, premium or otherwise (including, for the avoidance of doubt, any
applicable Prepayment Premium) shall become due and payable by Borrower without
presentment, demand, protest or other notice of any kind, which are all
expressly waived by the Credit Parties hereby;

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement;

(c)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing Borrower money of Lender’s security interest in such funds, and
verify the amount of such account;

(d)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Lender requests and make it available as Lender
designates.  Lender may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred.  Borrower grants Lender a license to
enter and occupy any of their premises, without charge, to exercise any of
Lender’s rights or remedies;

(e)apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by Lender owing to or for the credit or the account of
Borrower;

(f)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade names, Trademarks, Know-How and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lender’s exercise of its rights under this Section 9.1, Borrower’s rights under
all licenses and all franchise agreements inure to Lender’s benefit;

(g)place a “hold” on any account maintained with Lender or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h)demand and receive possession of Borrower’s Books; and

42



--------------------------------------------------------------------------------

 

(i)exercise all rights and remedies available to Lender under the Collateral
Documents or any other Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

Lender agrees that in connection with any foreclosure or other exercise of
rights under this Agreement or any other Loan Document with respect to the
Intellectual Property, the rights of the licensees under the Permitted Licenses
will not be terminated, limited or otherwise adversely affected so long as no
default exists under the Permitted License in a way that would permit the
licensor to terminate such Permitted License (commonly termed a
non-disturbance).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Lender as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Lender determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Lender or a third Person as the Code permits.  Borrower hereby appoints
Lender as its lawful attorney-in-fact to file or record any documents necessary
to perfect or continue the perfection of Lender’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Lender is not under any further obligation to make Credit Extensions
hereunder.  Lender’s foregoing appointment as Borrower’s attorney in fact, and
all of Lender’s rights and powers, coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed and Lender’s obligation to provide Credit Extensions
terminates.

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender Expenses and immediately due and payable, bearing
interest at the rate applicable to the Obligations, and secured by the
Collateral.  Lender will make reasonable efforts to provide Borrower with notice
of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.

9.4Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, Lender shall apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Lender shall determine in its
sole discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency.  If
Lender directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Lender shall have the
option, exercisable at any time, of

43



--------------------------------------------------------------------------------

 

either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

9.5Lender’s Liability for Collateral.  So long as Lender complies with
Requirements of Law regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; or (c) any act or default of any carrier, warehouseman,
bailee, or other Person.  In no event shall Lender have any liability for any
diminution in the value of the Collateral for any reason.  Borrower bears all
risk of loss, damage or destruction of the Collateral.

9.6No Waiver; Remedies Cumulative.  Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Lender’s rights and remedies under this
Agreement and the other Loan Documents are cumulative.  Lender has all rights
and remedies provided under the Code, by law, or in equity.  Lender’s exercise
of one right or remedy is not an election and shall not preclude Lender from
exercising any other remedy under this Agreement or other remedy available at
law or in equity, and Lender’s waiver of any Event of Default is not a
continuing waiver.  Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

9.7Demand Waiver; Prepayment Premium.  Borrower waives demand, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Lender on which
Borrower is liable.  Borrower acknowledges and agrees that any applicable
Prepayment Premium shall be due and payable by Borrower upon the acceleration of
the Obligations pursuant to Section 9.1(a), whether such acceleration is
automatic or is effected by Lender’s declaration thereof, as provided in Section
9.1(a), and each Borrower waives any right to object thereto in any voluntary or
involuntary bankruptcy, insolvency or similar proceeding or otherwise.

10.NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below.  Lender or any Credit Party may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 10.

44



--------------------------------------------------------------------------------

 

 

If to Borrower:

Second Floor, No. 4 The Forum, Grenville Street
St. Helier, Jersey JE2 4UF
Attn:  Chief Financial Officer
Fax: (212) 767-7555
Email:  wgroenhuysen@novocure.com

 

with a copy to:

Sidley Austin LLP
1 South Dearborn
Chicago, IL 60603
Attn:  Pran Jha, Esq.
Fax:  (312) 853-7036
Email:  pjha@sidley.com

 

If to Lender:

BioPharma Credit PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attn:  Company Secretary

Tel: +44 01 392 477 500

Fax:  +44 01 392 253 282

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email:  pg@PharmakonAdvisors.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn:  Geoffrey E. Secol

Phone: (212) 872-8081

Fax: (212) 872-1002

Email:  gsecol@akingump.com

 

11.CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Credit Parties and Lender each submit to the exclusive
jurisdiction of the courts of the State

45



--------------------------------------------------------------------------------

 

of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Requirements of Law, in such Federal court;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Lender.  Each Credit Party expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each Credit
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Each Credit Party hereby waives personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to such Credit Party at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of such Credit Party’s actual receipt thereof or three
(3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, CREDIT PARTIES AND LENDER
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.GENERAL PROVISIONS

12.1Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  No Credit Party may transfer,
pledge or assign this Agreement or any other Loan Document or any rights or
obligations under hereunder or thereunder without Lender’s prior written
consent.  Lender may, with the prior written consent of Borrower not to be
unreasonably withheld, delayed or conditioned,  sell, transfer, assign, pledge,
negotiate, or grant participation in (any such sale, transfer, assignment,
negotiation, or grant of a participation, a “Lender Transfer”) all or any part
of, or any interest in, Lender’s obligations, rights, and benefits under this
Agreement and the other Loan Documents to any Person; provided, however, that
such consent of Borrower shall not be required while any Event of Default
described in Section 8.1 or Section 8.5 occurs and continues; provided, further,
that Lender shall at all times hold no less than a majority of the aggregate
principal amount of the Term Loan.  Lender shall provide Borrower notice of a
Lender Transfer no later than the date on which such Lender Transfer occurs.

In the event of a transfer, assignment, novation or amendment of the rights
and/or the obligations under this Agreement and any other Loan Documents, all
security interests, guarantees and privileges created under or in connection
with the Loan Documents shall automatically and without any formality be
preserved for the benefit of any pledgee/security

46



--------------------------------------------------------------------------------

 

taker under the Loan Documents, the new Lender and the other finance party for
the purpose of the provisions of articles 1278 to 1281 of the Luxembourg Civil
Code or any other purposes.

12.2Indemnification; Costs and Expenses.

(a)Borrower agrees to indemnify and hold harmless Lender and each manager,
partner, director, officer, employee, agent, attorney and affiliate thereof
(each such person, an “Indemnified Person”) from and against any and all
Indemnified Liabilities; provided, that (i) no Credit Party shall have any
obligation to any Indemnified Person hereunder with respect to any Indemnified
Liabilities (x) to the extent such Indemnified Liabilities arise from the gross
negligence, bad faith or willful misconduct of that Indemnified Person, in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (y) to the extent such Indemnified Liabilities resulted solely
from disputes between or among Indemnified Persons, and (ii) no Credit Party
shall be liable for any settlement of any claim or proceeding effected by any
Indemnified Person without the prior written consent of such Credit Party (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent or if there shall be a final judgment against an Indemnified Person,
each of the Credit Parties shall indemnify and hold harmless such Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment in the manner set forth in this Agreement.

(b)To the extent permitted by Requirements of Law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against Lender and its
Affiliates, directors, employees, attorneys, agents or sub-agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Credit Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(c)Any action taken by any Credit Party under or with respect to any Loan
Document, even if required under any Loan Document or at the request of Lender,
shall be at the expense of such Credit Party, and no Secured Party shall be
required under any Loan Document to reimburse any Credit Party or any Subsidiary
of any Credit Party therefor except as expressly provided therein.  In addition,
Borrower agrees to pay or reimburse upon demand (i) Lender for all reasonable
and documented out-of-pocket costs and expenses incurred by it or any of its
directors, employees, attorneys, agents or sub-agents, in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein, (ii) Lender for all
reasonable and documented out-of-pocket costs and expenses incurred by it or any
of its directors, employees, attorneys, agents or sub-agents in connection with
internal audit reviews and Collateral, and (iii) Lender and its directors,
employees, attorneys, agents and sub-agents, for

47



--------------------------------------------------------------------------------

 

all costs and expenses incurred in connection with (A) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (B) the enforcement or preservation of any right or remedy under any
Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy, or (C) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document or Obligation
(or the response to and preparation for any subpoena or request for document
production relating thereto), including Lender Expenses.

12.3Severability of Provisions.  In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

12.4Correction of Loan Documents.  Lender may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties
hereto so long as Lender provides Credit Parties with written notice of such
correction and allows Credit Parties at least ten (10) days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by Lender and Credit Parties.

12.5Amendments in Writing; Integration.

(a)No amendment, restatement, supplement, modification, termination or waiver of
any provision of this Agreement or any other Loan Document, no approval or
consent thereunder, or any consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and Lender.

(b)This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.  

12.6Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.7Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  The obligation of Credit
Parties in Section 12.2 to indemnify Lender shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

12.8Confidentiality.  Any information regarding Credit Parties and their
Subsidiaries and their businesses provided to Lender by or on behalf of any
Credit Party pursuant to this Agreement shall be deemed “Confidential
Information”; provided, however, that Confidential

48



--------------------------------------------------------------------------------

 

Information does not include information that is either: (a) in the public
domain or in Lender’s or any of its Affiliates’ possession when disclosed to
Lender or any of its Affiliates, or becomes part of the public domain after
disclosure to Lender or any of its Affiliates other than as a result of a breach
by Lender or any of its Affiliates of the obligations under this Section 12.8;
or (b) disclosed to Lender or any of its Affiliates by a third Person if Lender
or any of its Affiliates do not know that the third Person is prohibited from
disclosing the information.  Lender shall not disclose any Confidential
Information to a third Person or use Confidential Information for any purpose
other than the exercise of Lender’s rights and the performance of Lender’s
obligations under the Loan Documents.  The foregoing in this Section 12.8
notwithstanding, Lender may disclose Confidential Information: (i) to any of
Lender’s Subsidiaries or Affiliates; (ii) to prospective transferees or
purchasers of any interest in the Credit Extensions; (iii) as required by law,
regulation, subpoena, or other order; (iv) to the extent requested by regulators
having jurisdiction over Lender or as otherwise required in connection with
Lender’s examination or audit; (v) as Lender considers appropriate in exercising
remedies under the Loan Documents; and (vi) to third-Person service providers of
Lender; provided, however, that the third Persons to which Confidential
Information is disclosed pursuant to clauses (i), (ii) and (vi) are bound by
obligations of confidentiality and non-use that are no less restrictive than
those contained herein.  Lender may use such confidential information for the
development of databases, reporting purposes, and market analysis so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Credit Parties.  

The provisions of the immediately preceding paragraph shall survive the
termination of this Agreement.

12.9Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
any Credit Party and Lender arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.

12.10Right of Set-Off.  In addition to any rights now or hereafter granted under
Requirements of Law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, Lender is hereby authorized by each Credit
Party at any time or from time to time, without notice to any Credit Party or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by Lender to or for the credit or the account of any Credit Party against
and on account of the obligations and liabilities of any Credit Party to Lender
hereunder and under the other Loan Documents, including all claims of any nature
or description arising out of or connected hereto or with any other Loan
Document, irrespective of whether or not (a) Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Term Loan or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured.

12.11Marshalling; Payments Set Aside.  Lender shall not be under any obligation
to marshal any assets in favor of any Credit Party or any other Person or
against or in payment of

49



--------------------------------------------------------------------------------

 

any or all of the Obligations.  To the extent that any Credit Party makes a
payment or payments to Lender, or Lender enforces any Liens or exercises its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

12.12Electronic Execution of Documents.  The words “execution”, “signed”,
“signature”, and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any Requirements of
Law, including any state law based on the Uniform Electronic Transactions Act.

12.13Captions.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

12.14Construction of Agreement.  The parties hereto mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties hereto caused the uncertainty to exist.

12.15Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any Persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.16No Fiduciary Duty.  Lender may have economic interests that conflict with
those of the Credit Parties.  Each Credit Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between Lender, on the one hand,
and such Credit Party, its Subsidiaries, and any of their respective
stockholders or affiliates, on the other hand.  Each Credit Party acknowledges
and agrees that (a) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between Lender, on the one hand, and such
Credit Party, its Subsidiaries and their respective affiliates, on the other,
(b) in connection therewith and with the process leading to such transaction,
Lender is acting solely as a principal and not the agent or fiduciary of such
Credit Party, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other person, (c) Lender has not assumed an
advisory or fiduciary responsibility in favor of any Credit Party, its
Subsidiaries or their respective affiliates with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether
Lender or any of its affiliates has advised or is currently advising such Credit
Party, its Subsidiaries or

50



--------------------------------------------------------------------------------

 

their respective affiliates on other matters) or any other obligation to such
Credit Party, its Subsidiaries or their respective affiliates except the
obligations expressly set forth in the Loan Documents, and (d) each Credit
Party, its Subsidiaries and their respective affiliates have consulted their own
legal and financial advisors to the extent each deemed appropriate.  Each Credit
Party further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.  Each Credit Party agrees that it will not claim that Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, its Subsidiaries or their respective
affiliates in connection with such transaction or the process leading thereto.

12.17Payoff of Existing Credit Facility.  The parties hereto hereby agree that a
portion of the proceeds of the Term Loan shall be used to refinance the Existing
Credit Facility on the Funding Date.  The parties hereto further agree that if
the Funding Date shall occur after the Effective Date of this Agreement, then
(i) the existence of the Existing Credit Facility, any documents executed or
delivered in connection therewith and any security interests or liens granted
thereunder shall be deemed to not cause any breach of any representation,
warranty, covenant or other term of this agreement or any other Loan Document as
of the Effective Date or at any time on or prior to the Funding Date and (ii)
any Lien outstanding in connection with the Existing Credit Facility shall be
deemed to be a Permitted Lien at all times on and prior to the Funding Date.

13.DEFINITIONS

13.1Definitions.  For the purposes of and as used in the Loan
Documents:  (a) references to any Person include its successors and assigns and,
in the case of any Governmental Authority, any Person succeeding to its
functions and capacities; (b) except as otherwise expressly provided in any Loan
Document, references to any law, treaty, order, policy, rule or regulation
include amendments, restatements, supplements, modifications and successors
thereto; (c) the word “shall” is mandatory; (d) the word “may” is permissive;
(e) the word “or” is not exclusive; (f) the words “include”, “includes” and
“including” are not limiting; (g) the singular includes the plural and the
plural includes the singular; (h) numbers denoting amounts that are set off in
parentheses are negative unless the context dictates otherwise; (i) each
authorization herein shall be deemed irrevocable and coupled with an interest;
(j) all accounting terms shall be interpreted, and all determinations relating
thereto shall be made, in accordance with Applicable Accounting Standards; (k)
references to any time of day shall be to New York time; and (l) references to
specific sections, articles, annexes, schedules and exhibits are to this
Agreement.  As used in this Agreement, the following capitalized terms have the
following meanings:

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes all accounts receivable, book debts,
and other sums owing to Credit Parties.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” means (a) any Stock Acquisition or (b) any Asset Acquisition.

51



--------------------------------------------------------------------------------

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of any Credit Party or any of its Subsidiaries,
threatened against or adversely affecting any Credit Party or any of its
Subsidiaries or any property of any Credit Party or any of its Subsidiaries.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls, directly or indirectly, the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members.  As used in this definition, “control” means (i) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (ii) the power to direct or cause the direction of the management
of such Person by contract or otherwise.  In no event shall Lender be deemed to
be an Affiliate of Borrower or any of its Subsidiaries.  

“Agreement” is defined in the preamble hereof.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the Patriot
Act, the laws comprising or implementing the Bank Secrecy Act, and the laws
administered by OFAC.

“Applicable Accounting Standards” means generally accepted accounting principles
in the United States as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other Person as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“Asset Acquisition” means: (i) any purchase, inbound license or other
acquisition by Borrower or any of its Subsidiaries of all or substantially all
of the assets of any other Person; or (ii) any other purchase, inbound license
or other acquisition of any property or assets of another Person for any purpose
other than (A) any such purchase or acquisition of property or assets for
administrative expenses and other ordinary course operating expenses and (B) the
commercialization, marketing, importing, exporting, distribution, development,
or production of Included Product; provided, that, for the avoidance of doubt,
“Asset Acquisition” includes any co-promotion or co-marketing
arrangement.  Notwithstanding the foregoing, an Asset Acquisition shall not
include a Permitted License of the type described in clause (f) of the
definition thereof or the licenses or grants described in Section 7.1(e).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute and
“bankrupt” and “bankruptcy” include the meanings given to those words by Article
8 of the Interpretation (Jersey) Law 1954.

52



--------------------------------------------------------------------------------

 

“Blocked Person” means (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person, and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System or any successor thereto.

“Books” means all books and records including ledgers, federal and state Tax
returns, records regarding a Credit Party’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrower” is defined in the preamble hereof.

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby (including the Term Loan), together with a
certificate executed by a director or its Secretary on behalf of such Person
certifying that (a) such Person has the authority to execute, deliver, and
perform its obligations under each of the Loan Documents to which it is a party,
(b) that attached as Exhibit A to such certificate is a true, correct, and
complete copy of the resolutions then in full force and effect authorizing and
ratifying the execution, delivery, and performance by such Person of the Loan
Documents to which it is a party and (c) the name(s) of the Person(s) authorized
to execute the Loan Documents on behalf of such Person, together with a sample
of the true signature(s) of such Person(s).

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York or
Jersey, The Channel Islands.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition; (b) commercial paper issued by any Person
in the United States, Switzerland or Japan maturing no more than twelve (12)
months after its

53



--------------------------------------------------------------------------------

 

creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Dollar, Euro, Swiss Franc (CHF) or
Japanese Yen denominated certificates of deposit, banker’s acceptances and time
deposits maturing no more than twelve (12) months after issue of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, the highest long-term unsecured debt rating from
either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.; (d)
in the case of any Credit Party not organized in the United States, direct
obligations of the sovereign nation (or any agency thereof) in which such Credit
Party is organized and is conducting business or in obligations fully and
unconditionally guaranteed by such sovereign nation (or any agency thereof); and
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (c)
above.  Notwithstanding the foregoing, Cash Equivalents do not include and the
Credit Parties and their Subsidiaries are prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including any corporate or municipal bonds with a
long-term nominal maturity for which the interest rate is reset through a dutch
auction and more commonly referred to as an auction rate security.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

“Change in Control” means (i) a transaction, including any merger or
consolidation, in which any “person” or “group” (within the meaning of Section
13(d) and 14(d)(2) of the Securities Exchange Act of 1934) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of a Borrower ordinarily entitled to vote in
the election of directors, empowering such “person” or “group” to elect a
majority of the Board of Directors of Borrower, who did not have such power
before such transaction or (ii) the replacement of a majority of the Board of
Directors of Borrower over a two-year period from the directors who constituted
the Board of Directors of Borrower at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors of Borrower then still in office who either were members of
such Board of Directors at the beginning of such period or whose election as a
member of such Board of Directors was previously so approved.  

“Change in Control Notice” is defined in Section 2.2(d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules,

54



--------------------------------------------------------------------------------

 

guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.  Notwithstanding the
foregoing, a “Change in Law” shall not include any amendment made to FATCA after
the Effective Date.

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 shall govern; provided further, that in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means, collectively, “Collateral” (as defined in the Security
Agreement) and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien hereunder or under any
Collateral Document, in each case, for the avoidance of doubt, not including any
Excluded Property (as defined in the Security Agreement).

“Collateral Account” means any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements, any Mortgages and all other bailee waivers, instruments,
documents and agreements delivered by Borrower or any Material Subsidiary
pursuant to this Agreement or any of the other Loan Documents, in each case, in
order to grant to Lender, or perfect, a Lien on any real, personal or mixed
property of Borrower or such Material Subsidiary as security for the
Obligations.

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Company IP” means any and all of the following, as they exist throughout the
world: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any reissue,
reexamination, renewal or patent term extension or adjustment (including any
supplementary protection certificate) of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent,
and all foreign counterparts of any of the foregoing; (c) Know-How related to
any Included Product; (d) any and all IP Ancillary Rights relating to any of the
foregoing; and (e) regulatory filings, submissions and approvals related to any
Included Product, and all data provided in any of the foregoing.

55



--------------------------------------------------------------------------------

 

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus without duplication, the sum of the following amounts of such Person and
its Subsidiaries for such period, determined consistent with the preparation of
the audited consolidated financial statements, of such Person and its
Subsidiaries) and to the extent deducted in determining Consolidated Net Income
of such Person and its Subsidiaries for such period:  (i) Consolidated Net
Interest Expense for such period; (ii) the sum of federal, state, local and
foreign income Taxes accrued or paid in cash during such period; (iii) the
amount of depreciation expense deducted in determining Consolidated Net Income
for such period; (iv) the amount of amortization expense deducted in determining
Consolidated Net Income for such period; (v) any non-cash stock compensation
expense recorded pursuant to FASB 123R for such period; and (vi) to the extent
actually paid during such period, fees and expenses related to the consummation
of the transactions contemplated to be closed on the Funding Date.  

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis, consistent with the preparation of the
audited consolidated financial statements of such Person and its Subsidiaries
and in accordance with Applicable Accounting Standards, but excluding from the
determination of Consolidated Net Income (without duplication) (a) any non-cash
extraordinary or non-recurring gains or losses or non-cash gains or losses from
Transfers, (b) restructuring charges, (c) effects of discontinued operations,
(d) interest income, (e) any Tax refunds, net operating losses or other net Tax
benefits received during such period on account of any prior period, and (f) the
net income (or loss) of any Person accrued prior to the date (x) it becomes a
Subsidiary or (y) all or substantially all of the property or assets of such
Person are acquired by a Subsidiary.  

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, total interest expense, premium payments, debt discount, fees, charges,
and related expenses with respect to all outstanding Indebtedness of such Person
and its Subsidiaries for such period, determined on a consolidated basis and in
accordance with Applicable Accounting Standards (including interest expense paid
to Affiliates of such Person), less interest income for such period.  

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person directly or indirectly
guaranteed, endorsed, co made, discounted or sold with recourse by that Person,
or for which that Person is directly or indirectly liable; (b) any obligations
for undrawn letters of credit for the account of that Person; (c) all
obligations from any interest rate, currency or commodity swap agreement,
interest rate cap or collar agreement, or other agreement or arrangement
designed to protect a Person against fluctuation in interest

56



--------------------------------------------------------------------------------

 

rates, currency exchange rates or commodity prices; and (d) any obligation to
pay contingent purchase price or other consideration in connection with any
Acquisition; but “Contingent Obligation” does not include endorsements in the
ordinary course of business.  The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it reasonably determined by such Person in good faith; but the
amount may not exceed the maximum of the obligations under any guarantee or
other support arrangement.

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower or a Material Subsidiary maintains a
Deposit Account or the securities intermediary or commodity intermediary at
which Borrower or a Material Subsidiary maintains a Securities Account or a
Commodity Account, Borrower or such Material Subsidiary and Lender, pursuant to
which Lender obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).

“Credit Extension” means the Term Loan or any other extension of credit by
Lender hereunder for Borrower’s benefit.

“Credit Party” means each Borrower and each Guarantor.

“Current Company IP” is defined in Section 5.5(d).

“Current Company IP Agreement” is defined in Section 5.5(g).

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Dollars,” “dollars” or use of the sign “$” means, unless otherwise expressly
noted herein, only lawful money of the United States and not any other currency,
regardless of whether that currency uses the “$” sign to denote its currency or
may be readily converted into lawful money of the United States.

“Effective Date” is defined in the preamble hereof.

“EMA” means the European Medicines Agency.

“EMA Laws” means all applicable statutes, rules, regulations, orders and
requirements administered or issued by EMA.  

57



--------------------------------------------------------------------------------

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Approvals, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in each case, in any
manner applicable to any Credit Party or any of its Subsidiaries or any
Facility.

“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes all machinery, fixtures, goods,
vehicles (including motor vehicles and trailers), and any interest in any of the
foregoing.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means, any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means, (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules;
(c) the incurrence by the Borrower or any ERISA Affiliate of any liability
pursuant to Section 4063 or 4064 of ERISA or a cessation of operations with
respect to a Pension Plan within the meaning of Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or insolvent (within the meaning of Title IV of ERISA); (e) the
filing of a notice of intent to terminate a Pension Plan under, or the treatment
of a Pension Plan amendment as a termination under, Section 4041 of ERISA;
(f) the institution by the PBGC of proceedings to terminate a Pension Plan;
(g) any event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment

58



--------------------------------------------------------------------------------

 

of a trustee to administer, any Pension Plan; (h) the determination that any
Pension Plan is in at-risk status (within the meaning of Section 430 of the Code
or Section 303 of ERISA) or that a Multiemployer Plan is in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 of
ERISA); (i) the imposition or incurrence of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; (j) the engagement by the
Borrower or any ERISA Affiliate in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon the
Borrower pursuant to Section 430(k) of the Code or Section 303(k) of ERISA; or
(l) the making of an amendment to a Pension Plan that could result in the
posting of bond or security under Section 436(f)(1) of the Code.

“Event of Default” is defined in Section 8.

“Existing Credit Facility” means that certain Loan and Security Agreement dated
as of January 7, 2015 between Borrower and BioPharma Secured Investments III
Holdings Cayman LP (as amended, restated or otherwise modified from time to
time).

“Excluded Accounts” is defined in Section 6.6.

“Excluded License” means an exclusive license or sublicense of any Intellectual
Property that is tantamount to a sale of substantially all rights to such
Intellectual Property in a particular geography or field of use because it
conveys to the licensee or sublicensee exclusive rights to practice such
Intellectual Property in the applicable geography or field of use for
consideration that is not based upon future development or commercialization of
products (other than pursuant to so-called earn-out payments) or services by the
licensee or sublicensee (other than transition services), such as, for example,
consideration of only upfront advances or initial license fees or similar
payments in consideration of such rights, with no anticipated subsequent
payments or de minimis payments to Borrower or any of its Subsidiaries (other
than pursuant to so-called earn-out payments or transition services).  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b)
Taxes attributable to Lender’s failure to comply with Section 2.6(d), and (c)
taxes imposed under FATCA.  

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Credit Party or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the IRC together with laws and regulations
implementing such agreements.  

59



--------------------------------------------------------------------------------

 

“FDA” means the United States Food and Drug Administration.

“FDA Good Manufacturing Practices” means the requirements set forth in 21 C.F.R.
Part 820.

“FDA Laws” means all applicable statutes, rules, regulations, orders and
requirements administered or issued by FDA.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Funding Date” means the date on which the Term Loan is advanced by Lender,
which, subject to the satisfaction of the conditions precedent to the Term Loan
set forth in Sections 3.1 and 3.3, shall be the Effective Date (unless otherwise
mutually agreed by the parties hereto).

“General Intangibles” means all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes all Intellectual Property, claims, income and other Tax
refunds, security and other deposits, payment intangibles, contract rights,
options to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, government department, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.

“Governmental Payor Programs” means all governmental third-Person health care
benefit payor programs in which any Credit Party or its Subsidiaries
participates, including Medicare, Medicaid, TRICARE, CHAMPVA or any other
analogous federal, state or foreign health care benefit payor programs.

“Guarantor” means any Subsidiary, wholly owned or controlled, in each case,
directly or indirectly, by Borrower that is a present or future guarantor of the
Obligations, including, for the avoidance of doubt, each of Novocure GmbH,
Novocure Inc., Novocure Luxembourg, Novocure USA LLC, Novocure Capital, Novocure
GmbH (Germany), Novocure (Israel) Ltd., Novocure K.K., Novocure Netherlands
B.V., Novocure Canada and Novocure Austria.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

60



--------------------------------------------------------------------------------

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means, collectively, (a) any and all federal, state or local
laws, rules, regulations, orders, ordinances, statutes and requirements of any
Governmental Authority issued under or in connection with Medicare, Medicaid or
any other Government Payor Program; (b) federal and state health care laws and
regulations governing the confidentiality of patient information, or primarily
relating to health care billing and coding advice, evaluation of patents for
social benefit programs, patient health care, health care providers and health
care services, including HIPAA; (c) health care accreditation standards and
requirements of all applicable state laws or regulatory bodies; (d) any and all
federal, state and local fraud and abuse laws of any Governmental Authority
related to health care, including the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), Sections
1320a-7 and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes; (e) the Physician Payment Sunshine Act
(42 U.S.C. § 1320a-7h); (e) all other applicable health care laws, rules, codes,
statutes, regulations, orders, ordinances and requirements pertaining to
Medicare or Medicaid, in any manner applicable to any Credit Party or any of its
Subsidiaries; and (f) any and all foreign health care laws, rules, codes,
statutes, regulations, orders, ordinances and  requirements which, in each case,
are analogous to any of the foregoing and applicable to any Credit Party or any
of its Subsidiaries.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
any and all rules or regulations promulgated from time to time thereunder, and
any comparable U.S. state laws.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
any Credit Party designated as such by such Credit Party in writing and which as
of such date holds assets representing 10% or less of the Borrower’s
consolidated total assets as of such date,  and which has generated less than
10% of the Borrower’s consolidated total revenues for the four fiscal quarter
period ending on the last day of the most recent period for which financial
statements have been delivered.

“Included Product” means, as of the Funding Date, Optune, NovoTAL and the Novo
TTF-100L System, and, thereafter, any future product, including any current
Preclinical Products (a) commercialized by Borrower or its Subsidiaries which
are owned or controlled by Borrower or its Subsidiaries or (b) out-licensed by
Borrower or its Subsidiaries.  

61



--------------------------------------------------------------------------------

 

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for advanced or borrowed money of, or credit extended to, such
Person; (b) all obligations issued, undertaken or assumed by such Person as the
deferred purchase price of property, services or rights (other than trade
payables entered into in the ordinary course of business that are not more than
one hundred and twenty (120) days past due), including any obligation or
liability to pay deferred or contingent purchase price or other consideration
for such property, services or rights; (c) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations of such Person evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by such Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); (f) all capital lease obligations of
such Person; (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product by such
Person; (h) all obligations of such Person, whether or not contingent, to
purchase, redeem, retire, defease or otherwise acquire for value any of its own
Equity Interests (or any Equity Interests of a direct or indirect parent entity
thereof) prior to the date that is one hundred and eighty (180) days after the
Term Loan Maturity Date, valued at, in the case of redeemable preferred stock,
the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such stock plus accrued and unpaid dividends; (i) all
indebtedness referred to in clauses (a) through (h) above of other Persons
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits and related costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable and documented fees
and disbursements of counsel for Indemnified Persons in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnified Person shall be
designated as a party or a potential party thereto (it being agreed that, such
counsel fees and expenses shall be limited to one primary counsel, and any
additional special and local counsel in each jurisdiction deemed necessary or
advisable by Lender, for the Indemnified Persons, except in the case of actual
or potential conflicts of interest between or among the Indemnified Persons),
and any fees or expenses incurred by Indemnified Persons in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including the Lender’s agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents

62



--------------------------------------------------------------------------------

 

(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of any guaranty of the Obligations)).

“Indemnified Person” is defined in Section 12.2.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Individual Storage Unit” means an individual storage space located in the U.S.
leased or rented by Borrower or any of its Subsidiaries pursuant to a storage
space rental agreement, lease agreement or similar agreement in connection with
the distribution from time to time of Collateral to patients.

“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law (including, without limitation, an entity becoming
“bankrupt” within the meaning provided in the Interpretation (Jersey) Law 1954,
any procedure or proceedings referred to in Article 125 of the Companies
(Jersey) Law 1991 and désastre or and any proceedings in connection with
désastre), including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all:

(a)Copyrights, Trademarks, and Patents;

(b)Know-How;

(c)Software (as defined in the Security Agreement); and

(d)IP Ancillary Rights.

“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s custody or possession or in transit and
including any returned goods and any documents of title representing any of the
above.  

“Investment” means (i) any beneficial ownership interest in any Person
(including Equity Interests), (ii) any Acquisition, or any other acquisition of
all or substantially all of the assets of another Person, or of any business or
division of any Person, including by way of merger, consolidation or other
combination, or (iii) any purchase of, or any commitment to make or purchase, or
the making of any advance, loan, extension of credit or capital contribution in
or to, any Person.

63



--------------------------------------------------------------------------------

 

“IP Agreements” means those certain Intellectual Property Security Agreements
entered into by and between Borrower and Lender, each dated as of the Funding
Date, as such may be amended, restated or otherwise modified from time to time.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, Know-How, all income, royalties, proceeds and liabilities at any time
due or payable or asserted under or with respect to any of the foregoing or
otherwise with respect thereto, including all rights to sue or recover at law or
in equity for any past, present or future infringement, misappropriation,
dilution, violation or other impairment thereof, and, in each case, all rights
to obtain any other intellectual property right ancillary to any Copyright,
Trademark, Patent, Software, or Know-How.  

“IRC” means the Internal Revenue Code of 1986 and any regulations promulgated
thereunder.

“Jersey Security Interest Agreement” means the Jersey law security interest
agreement between Borrower and Lender relating to Jersey intangible movable
property dated as of the Funding Date.

“Know-How” means all trade secrets, inventions, discoveries, information, data,
databases, data collections, designs, drawings, specifications, compositions,
operating manuals, research in progress, algorithms, formulae, materials,
schematics, blueprints, flow charts, models, strategies, prototypes, samples,
ideas, reports, methods, techniques, procedures, processes, methods, protocols
and the like (whether or not patentable) that are not generally known, including
trade secret rights, design rights, and rights to unpatented inventions and the
results of experimentation and testing.

“Knowledge” or to the “knowledge” of a Credit Party or any of its Subsidiaries
and similar qualifications or phrases means the actual knowledge, after
reasonable investigation, of the Responsible Officers of such Credit Party.

“Lender” is defined in the preamble hereof and shall include any assignee or
participant of a Loan in accordance with Section 12.1 hereof.

“Lender Expenses” means all reasonable and documented out-of-pocket attorneys’
fees and expenses of Lender (it being agreed that, such counsel fees and
expenses shall be limited to one primary counsel, any additional special counsel
(including Intellectual Property counsel) and one local counsel in each
jurisdiction other than the United States deemed necessary or advisable by
Lender) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to the
Credit Parties in connection with the Loan Documents or the transactions
contemplated therein.

“Lender Transfer” is defined in Section 12.1.

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, assignment for security purposes,
contingent assignment, conditional assignment, right of first or last
negotiation, offer or refusal, title defect or chain of

64



--------------------------------------------------------------------------------

 

title gap whether voluntarily incurred or arising by operation of law or
otherwise against any property.

“Liquidity” means the sum of the Credit Parties’ unrestricted cash and Cash
Equivalents maintained in Collateral Accounts with respect to which Control
Agreements are in effect.

“Loan Documents” means, collectively, this Agreement, the Term Loan Note, the
Security Agreement, the IP Agreements, the Swiss Pledge Agreement, the U.S.
Pledge Agreement, the Luxembourg Account Pledge Agreements, the Luxembourg Share
Pledge Agreement, the Novocure Capital Share Pledge Agreement, each Compliance
Certificate, the Perfection Certificates, the Jersey Security Interest
Agreement, any Control Agreement, any other Collateral Document, any guaranties
executed by a Credit Party, the Post-Closing Letter, and any other present or
future agreement between a Credit Party and Lender in connection with this
Agreement, as such may be amended, restated or otherwise modified from time to
time.

“Luxembourg Account Pledge Agreements” means, collectively, the account pledge
agreements between each of Novocure Luxembourg and Novocure Capital as pledgor
and Lender as pledgee, over the accounts described therein of Novocure
Luxembourg and Novocure Capital opened with a bank in Luxembourg, dated as of
the Funding Date.

“Luxembourg Share Pledge Agreement” means the Share Pledge Agreement between
Borrower as pledgor and Lender as pledgee, over the shares held by such pledgor
in Novocure Luxembourg, dated as of the Funding Date.

“Makewhole Amount” means, solely with respect to any prepayments of the Term
Loan by Borrower pursuant to Section 2.2(c), Section 2.2(d) or Section 2.2(e)
occurring prior to thirty (30) months after the Funding Date, on any date of
determination, an amount equal to the amount of interest that would have accrued
on the amount of all principal prepaid by Borrower from the date of the
applicable prepayment of the Term Loan through the third (3rd) anniversary of
the Funding Date.

“Manufacturing Agreements” is defined in Section 5.22(b).

“Margin Stock” is defined in Section 5.13.

“Master Intercompany Note” means that certain Master Intercompany Note, dated
January 30, 2015, among Borrower, Novocure Inc., Novocure K.K., Novocure
Luxembourg, Novocure GmbH (Germany), Novocure GmbH, Novocure (Israel) Ltd. and
Novocure USA LLC and each other Person that is or becomes a party to such
intercompany promissory note, as the same may be amended, restated or otherwise
modified from time to time.

“Material Adverse Change” means any material adverse change in or material
adverse effect on: (i) the business, financial condition, assets, liabilities
(actual or contingent), operations, management, performance or properties of the
Credit Parties, individually or taken as a whole, since December 31, 2017; (ii)
all or any material portion of the Collateral; (iii) without limiting the
generality of clause (i) or (ii) above, the rights in and related to Included
Product or the commercialization, importing, exporting, distribution, production
or sale of Included Product; (iv) the ability of any Credit Party to perform its
obligations under this Agreement or any other

65



--------------------------------------------------------------------------------

 

Loan Document to which it is a party (including as a result of any Credit Party
failing to remain Solvent); (v) the ability of Lender to exercise any of its
rights or remedies under any Loan Document to which it is a party; or (vi) the
binding nature or validity or enforceability of, this Agreement or any other
Loan Document or any of the rights or remedies hereunder or thereunder,
including the ability of Lender to enforce this Agreement or any other Loan
Document or any of its rights or remedies hereunder or thereunder.

“Material Contract” means any contract or other arrangement to which a Credit
Party or any of its Subsidiaries is a party (other than the Loan Documents) or
by which any of its assets is bound (as such may be amended, restated or
otherwise modified from time to time), for which breach, nonperformance,
cancellation, termination or failure to renew could reasonably be expected to
result in a Material Adverse Change.  Notwithstanding the foregoing, “Material
Contract” includes any Manufacturing Agreement.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary;
provided, however, that the parties hereto acknowledge and agree that each of
Novocure GmbH, Novocure Inc., Novocure Luxembourg, Novocure USA LLC and Novocure
Capital is a Material Subsidiary as of the Effective Date and shall remain a
Material Subsidiary for all purposes hereunder unless Lender agrees otherwise in
its sole discretion.

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act and any statutes succeeding thereto, and
all laws, rules, regulations, orders, or requirements of any Governmental
Authority pertaining to such program, including (a) all federal statutes
affecting such program; (b) all state statutes and plans of Governmental
Authorities for medical assistance enacted in connection with such program and
federal rules and regulations promulgated in connection with such program; and
(c) all applicable provisions of all rules, regulations, orders and
administrative, reimbursement, and other requirements of all Government
Authorities promulgated in connection with such program,  in each case as the
same may be amended, supplemented or otherwise modified from time to time.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act and any statutes
succeeding thereto, and all laws, rules, regulations, orders or requirements of
any Governmental Authority pertaining to such program including (a) all federal
statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program; and (b) all applicable provisions of all
rules, regulations, orders and administrative, reimbursement and other
requirements of all Governmental Authorities promulgated in connection with such
program, in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“MHRA” means the Medicines and Healthcare Products Regulatory Agency of the
United Kingdom Department of Health.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real estate or any interest in real estate.

66



--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or its Subsidiaries
or their respective ERISA Affiliates is then making or accruing an obligation to
make contributions; (b) to which Borrower or its Subsidiaries or their
respective ERISA Affiliates has within the preceding five (5) plan years made
contributions; or (c) with respect to which Borrower or its Subsidiaries could
incur material liability.  

“Novocure Austria” means Novocure Austria GmbH, a company incorporated under
Austrian law and an indirect (through Novocure GmbH), wholly-owned subsidiary of
Borrower.

“Novocure Canada” means Novocure Canada Inc., a company incorporated under
Canadian law and an indirect (through Novocure GmbH), wholly-owned subsidiary of
Borrower.

“Novocure Capital” means Novocure Capital, a private limited liability company
(société à responsabilité limitée) organized under the laws of Luxembourg, and
an indirect (through Novocure Luxembourg) wholly-owned Subsidiary of Borrower,
having its registered office at 19, rue de Bitbourg L-1273 Luxembourg, and
registered with the Luxembourg Register of Commerce and Companies under number B
205022.

“Novocure Capital Share Pledge Agreement” means the Share Pledge Agreement
between Novocure Luxembourg as pledgor and Lender as pledgee, over the shares
held by such pledgor in Novocure Capital, dated as of the Funding Date.

“Novocure GmbH” means Novocure GmbH, a company incorporated under Swiss law and
an indirect, wholly-owned Subsidiary of Borrower.

“Novocure GmbH (Germany)” means NovoCure GmbH, a company incorporated under
German law and an indirect (through Novocure GmbH), wholly-owned subsidiary of
Borrower.

“Novocure Inc.” means Novocure Inc., a company incorporated under the laws of
the State of Delaware and a wholly-owned Subsidiary of Borrower.  

“Novocure (Israel) Ltd.” means Novocure (Israel) Ltd., a company incorporated
under Israeli law and a wholly-owned Subsidiary of Borrower.

“Novocure K.K.” means Novocure K.K., a joint stock company (kabushiki kaisha)
organized under the laws of Japan, and an indirect (through Novocure GmbH)
wholly-owned Subsidiary of Borrower.

“Novocure Luxembourg” means Novocure Luxembourg, a private limited liability
company (société à responsabilité limitée) organized under the laws of
Luxembourg, and a wholly-owned Subsidiary of Borrower, having its registered
office at 19, rue de Bitbourg L-1273 Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies under number B 170966.

“Novocure Netherlands B.V.” means Novocure Netherlands B.V., a private company
with limited liability (Besloten Vennootschap met beperkte aansprakelijkheid)
incorporated

67



--------------------------------------------------------------------------------

 

under the laws of the Netherlands, and an indirect (through Novocure GmbH)
wholly-owned Subsidiary of Borrower.

“Novocure USA LLC” means Novocure USA LLC, a limited liability company organized
under the laws of the State of Delaware and an indirect, wholly-owned Subsidiary
of Borrower.

“NovoTAL” means any FDA approved (or analogous foreign approval) product
commercialized by a Credit Party that allows physicians to determine the optimal
layout for transducer arrays.

“NovoTTF-100L System” means NovoTTF™-100L Systems, portable TTFields Therapy
delivery systems approved by the FDA (and, as applicable, holding other
approvals or premarket clearances) and commercialized by a Credit Party that
produced alternating electric fields that help slow or stop cancer cells from
dividing.

“Obligations” means, collectively, the Credit Parties’ obligations to pay when
due any and all debts, principal, interest, Lender Expenses, the Pay-down Fee,
the Prepayment Premium, the Makewhole Amount, and other amounts Credit Parties
owe Lender now or later, under this Agreement, the other Loan Documents or
otherwise, including interest accruing after Insolvency Proceedings begin
(whether or not allowed) and debts, liabilities, or obligations of Borrower
assigned to Lender, and to perform Borrower’s duties under the Loan Documents.  

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (September 25, 2001) or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, collectively with respect to any Person, such
Person’s formation documents, as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement, and, (a) if such Person
is a corporation, its bylaws in current form (or similar agreement), (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), in each case, with all current amendments,
restatements, supplements or modifications thereto.

“Optune” means Optune™ (f/k/a NovoTTF™-100A System), a portable TTFields Therapy
delivery system approved by the FDA (or analogous foreign approval) and
commercialized by a Credit Party that produces alternating electric fields that
help slow or stop cancer cells from dividing.

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith

68



--------------------------------------------------------------------------------

 

and not for purposes of evading any covenant, prepayment obligation or
restriction in any Loan Document.

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection (including present or former connection
of its agents) between such Lender and the jurisdiction imposing such Tax (other
than connections arising solely from Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, sales, transfer, excise, mortgage or property
Taxes, charges or similar levies or similar Taxes that arise from any payment
made hereunder, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Out-License Event” means the licensing out, whether exclusively or
non-exclusively, of, directly or indirectly, and whether in one or a series of
transactions, all or any part of the rights to develop, manufacture, use or sell
Included Product in the United States by Borrower or any of its Subsidiaries to
any third Person, excluding any agreements entered into in the ordinary course
of business for purposes of research and development.

“Patent Licenses” means (a) any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, together with the goodwill associated therewith,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country, multinational body or any political subdivision thereof (and all
related IP Ancillary Rights) and (b) all renewals thereof.  

“Patents” means all patents, patent applications including any improvements,
continuations, continuations-in-part, divisions, provisionals or any substitute
applications, any patent issued based on or claiming priority to any of the
foregoing patents or patent applications, any reissue, reexamination, renewal or
patent term extension or adjustment (including any supplementary protection
certificate) of any such patent or patent application, and any confirmation
patent or registration patent or patent of addition based on any such patent or
patent application, and all foreign counterparts of any of the foregoing.

“Patriot Act” is defined in Section 3.1(p).

“Payment/Advance Form” means that certain form attached hereto as Exhibit A.

“Payment Date” means the last day of each calendar quarter.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

69



--------------------------------------------------------------------------------

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Perfection Certificate” is defined in Section 5.5.

“Permitted Acquisition” means any Acquisition, so long as:

(i)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition;

(ii)the assets being acquired or licensed, or the Person whose Equity Interests
are being acquired, are useful in or engaged in, as applicable, the business of
Borrower and its Subsidiaries;

(iii)in the case of an Asset Acquisition, (A) the subject assets are being
acquired or licensed by Borrower or a Subsidiary of Borrower, (B) the applicable
Person shall have executed and delivered or authorized, as applicable, any and
all security agreements, financing statements, fixture filings, and other
documentation reasonably requested by Lender in order to include the newly
acquired or licensed assets within the Collateral within thirty (30) days of
such Asset Acquisition or such other time period or extension agreed to by the
Lender, (C) neither Borrower nor any Subsidiary of Borrower is assuming any
liability in connection therewith, and (D) there are no obligations to make any
deferred or contingent payments of consideration thereunder;

(iv)in the case of a Stock Acquisition, (A) the subject Equity Interests are
being acquired in such Acquisition directly by Borrower or a Subsidiary of
Borrower, (B) the relevant Credit Party shall have complied with its obligations
under Section 6.14, (C) without limiting the generality of clause (v) below, the
subject Person has no indebtedness that, after giving effect of such Stock
Acquisition and adding such indebtedness to the consolidated Indebtedness of
Borrower and its Subsidiaries, could reasonably be expected to result in a
violation of Section 7.4;

(v)any Indebtedness or Liens assumed in connection with such Acquisition are
otherwise permitted under Section 7.4 or 7.5, respectively;

(vi)such Acquisition shall be consensual and shall have been approved by the
Board of Directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Borrower or any of
its Subsidiaries;

70



--------------------------------------------------------------------------------

 

(vii)Borrower shall have delivered (A) projections for the Person whose Equity
Interests or assets or properties are proposed to be acquired, (B) updated pro
forma projections for Borrower and its Subsidiaries evidencing compliance on a
pro forma basis with Section 6.12 and Section 7.19 for the twelve (12) calendar
months following the date of such Acquisition (on a quarter-by-quarter basis),
in form and content reasonably acceptable to Lender, and (C) updated disclosure
schedules to this Agreement and to each of the other Loan Documents solely with
respect to such Acquisition (to the extent not prohibited by the terms hereof
and thereof), as applicable; provided, that (x) in no event may any disclosure
schedule be updated in a manner that would reflect or evidence a Default or
Event of Default and (y) any determination of Consolidated EBITDA of Borrower
and its Subsidiaries for such twelve (12) calendar month period shall include
only such post-acquisition cost savings adjustments which are mutually agreed
upon by Borrower and Lender; and

(viii)at least five (5) Business Days prior to the proposed date of consummation
of such Acquisition, Borrower shall have delivered to Lender an officer’s
certificate signed by a Responsible Officer of Borrower certifying that (A) such
Acquisition complies with this definition of “Permitted Acquisition” (which
shall have attached thereto reasonably detailed backup data and calculations
showing such compliance), and (B) such Acquisition could not reasonably be
expected to result in a Material Adverse Change;

provided, however, that none of the foregoing Acquisitions shall be a “Permitted
Acquisition” if such Acquisition is not permitted under Section 7.17.

“Permitted Indebtedness” means:

(a)Credit Parties’ Indebtedness to Lender under this Agreement and the other
Loan Documents;

(b)Indebtedness existing on the Funding Date and shown on Schedule 14.1 hereto;

(c)Subordinated Debt incurred at any time after the Funding Date, provided, that
in each case, at the time of the incurrence of such Subordinated Debt, the
aggregate outstanding Indebtedness of Borrower and its Subsidiaries is less than
the product of (i) four (4) multiplied by (ii) Consolidated EBITDA of Borrower
and its Subsidiaries for the most recently ended four (4) quarter period (taken
as a single accounting period);

(d)guaranties by a Credit Party of Permitted Indebtedness of another Credit
Party;

(e)Indebtedness in the form of any obligation or liability to pay deferred or
contingent purchase price or other consideration for any property, services or
rights in connection with any Permitted Acquisition, including royalties or
milestones payable on sales and guaranteed minimum royalty payments;

71



--------------------------------------------------------------------------------

 

(f)Indebtedness secured by Liens permitted under clause (c) of the definition of
“Permitted Liens” hereunder so long as such Indebtedness is limited to the
purchase money Indebtedness with respect to the subject Equipment;

(g)secured and unsecured business credit card Indebtedness and Indebtedness
related to other cash management services;

(h)Investments set forth in clause (f) of the definition of Permitted
Investments, to the extent constituting Indebtedness; provided, that any such
Indebtedness is subordinated to the Obligations pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Lender;

(i)intercompany Indebtedness of Credit Parties or their Subsidiaries in favor of
other Credit Parties or their Subsidiaries;

(j)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(k)reimbursement obligations under letters of credit related to leases existing
on the Funding Date, not to exceed at any time Seven Million Five Hundred
Thousand Dollars ($7,500,000.00) in the aggregate;

(l)Indebtedness arising in connection with the financing of insurance premiums
not to exceed at any time Two Million Dollars ($2,000,000.00) in the aggregate;

(m)Indebtedness under performance bonds, customs bonds or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business;

(n) (i) obligations under any capital lease and (ii) Indebtedness of Borrower or
any Subsidiary of a Credit Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets; provided, that (x)
such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (y) the
aggregate principal amount of Indebtedness permitted by this clause (n) shall
not exceed Seven Million Five Hundred Thousand Dollars ($7,500,000.00) at any
time outstanding;

(o)Indebtedness of any Person that becomes a Subsidiary of any Credit Party
after the date hereof; provided, that (x) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (y) the aggregate
principal amount of Indebtedness permitted by this clause (o) shall not exceed
Five Million Dollars ($5,000,000.00) at any time outstanding;

(p)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business of the Borrower or any other Credit
Party; provided, that such Indebtedness is extinguished within ten (10) Business
Days of incurrence;

72



--------------------------------------------------------------------------------

 

(q)except to the extent otherwise provided in a “control agreement” or other
Loan Document, Indebtedness in respect of netting services and overdraft
protections in connection with deposit accounts, in each case in the ordinary
course of business; and

(r)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness in clauses (a) through (q) above, provided, that
the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms, individually or taken as a whole, upon
any Credit Party or its Subsidiaries, as the case may be.

Notwithstanding the foregoing, “Permitted Indebtedness” shall not include any
Hedging Agreements.

“Permitted Investments” means:

(a)Investments (including Investments in Subsidiaries) existing on the Funding
Date and shown on Schedule 14.2 hereto;

(b)Investments consisting of Cash Equivalents;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(d)subject to Section 6.6, Investments consisting of deposit accounts or
securities accounts;

(e)Investments by Borrower or any of its Subsidiaries pursuant to a Permitted
License;

(f)Investments by any Credit Party in or to any other Credit Party;

(g)Investments consisting of (x) travel advances and employee relocation loans
and other employee advances in the ordinary course of business and (y) loans to
employees, officers or directors relating to the purchase of Equity Interests of
Borrower pursuant to employee stock purchase plans or agreements approved by
Borrower’s Board of Directors, so long as the aggregate amount of all such loans
made pursuant to this clause (g) does not exceed Two Million Dollars
($2,000,000.00);

(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided, that this clause (i) shall not apply to
Investments of any Credit Party in any Subsidiary;

73



--------------------------------------------------------------------------------

 

(j)joint ventures or strategic alliances in the ordinary course of business
consisting of the non-exclusive licensing of technology, the development of
technology or the providing of technical support, but in no event consisting of
cash investments;

(k)Permitted Acquisitions; and

(l)in addition to Investments permitted by paragraphs (a) through (k) above,
Investments by the Borrower and the Credit Parties so long as the aggregate
amount of such Investments pursuant to this paragraph (l) does not exceed Two
Million Dollars ($2,000,000.00);

provided, however, that none of the foregoing Investments shall be a “Permitted
Investment” if any Indebtedness or Liens assumed in connection with such
Investment are not otherwise permitted under Section 7.5 or 7.6, respectively.

“Permitted Licenses” means (a) a non-exclusive or exclusive as to geography
other than the United States license of (or covenant not to sue with respect to)
Intellectual Property or grant of distribution, co-promotion or similar
commercial rights to third Persons in the ordinary course of business, (b)
subject to prior satisfaction of the requirements set forth in the following
sentence, a non-exclusive or exclusive as to geography within the United States
license of Intellectual Property or grant of distribution, co-promotion or
similar commercial rights to third Persons in the ordinary course of business,
including any out-license of all or any part of the rights to develop,
manufacture, use or sell Included Product in the United States, (c)
non-exclusive licensing of (or granting of a covenant not to sue with respect
to) technology or Intellectual Property, granting of distribution, co-promotion
or similar commercial rights, the development of technology or the providing of
technical support, (d) non-exclusive or exclusive grant of manufacturing
licenses to third Persons in the ordinary course of business, (e) intercompany
licenses or other similar arrangements among the Credit Parties, (f) any
agreements entered into in the ordinary course of business for purposes of
research and development and (g) intercompany licenses or grants of
distribution, co-promotion or similar commercial rights between the Credit
Parties.  Notwithstanding the foregoing, any license described in clause (b)
above shall not be a Permitted License hereunder unless and until (i) Borrower
shall have given written notice of such proposed license, which notice shall (A)
identify the parties to the proposed license, (B) include a description of the
material terms and conditions of such proposed license, and (C) include copies
of any and all agreements relating to such proposed license, to Lender in
accordance with Section 10 hereof, (ii) Lender shall have given its written
consent to such proposed license; provided, that, in the event Borrower does not
receive a written denial thereof within ten (10) Business Days after the
effective date of delivery of notice as contemplated in clause (ii) in
accordance with Section 10, then Lender will be deemed to have given such
consent, and Borrower or its Subsidiary that is a party to such proposed license
shall be permitted to enter into such license arrangement, unless the material
terms and conditions of such proposed license have changed in any material
respect from the terms set forth in the materials provided to Lender pursuant to
clause (i) above, in which event consent shall not be deemed to have been given
by Lender until such time as the requirements of clauses (i) and (ii) above have
been satisfied as to the proposed license, as so amended or
modified.  Notwithstanding the foregoing, “Permitted Licenses” shall not include
any Excluded Licenses entered into after the Funding Date unless consented to in
writing by Lender.

74



--------------------------------------------------------------------------------

 

“Permitted Liens” means:

(a)Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b)Liens for Taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which such Credit Party maintains adequate reserves on its Books, provided, that
no notice of any such Lien has been filed or recorded under the IRC, and the
Treasury Regulations adopted thereunder;

(c)purchase money Liens (including capital leases) (i) on Equipment acquired or
held by a Credit Party incurred for financing the acquisition of Equipment
securing no more than Ten Million Dollars ($10,000,000.00) in the aggregate
amount outstanding, which (A) such Liens are incurred, and the Indebtedness
secured thereby is created, within ninety (90) days after such acquisition and
(B) such Liens are confined to such Equipment, any improvements thereon and any
proceeds thereof, or (ii) existing on Equipment when acquired, if the Liens are
confined to such Equipment, any improvements thereon and any proceeds thereof;

(d)Permitted Licenses and Liens incurred pursuant to Permitted Licenses, and the
licenses or grants described in Section 7.1(e);

(e)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business and in each
case, is not delinquent or remains payable without penalty or is being contested
in good faith and by appropriate proceedings which proceedings have the effect
of preventing the forfeiture or sale of the property subject thereto;

(f)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(g)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 8.4 or
8.7;

(h)subject to Section 6.6, Liens in favor of other financial institutions
arising in connection with deposit or securities accounts held at such
institutions; provided, that such Liens relate solely to obligations for
administrative and other banking fees and expenses (but not Indebtedness)
incurred in the ordinary course of business in connection with the maintenance
of such accounts;

(i)statutory or common law Liens of landlords; provided, that in the case of any
leased location other than an Individual Storage Unit to which twenty percent
(20%) or more of the Collateral held at the leased locations in Portsmouth, NH
or Root, Switzerland is transferred, any such landlord shall have waived their
respective rights with respect to such Liens pursuant to a landlord waiver
agreement between such landlord and Lender in form reasonably satisfactory to
Lender;

75



--------------------------------------------------------------------------------

 

(j)Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds, and other obligations of like
nature, in each case, in the ordinary course of business;

(k)pledges and deposits securing liability for reimbursement or indemnification
obligations in respect of letters of credit or bank guarantees for the benefit
of landlords; provided, that at no such time shall the aggregate amount of all
such pledges and deposits exceed Seven Million Five Hundred Thousand Dollars
($7,500,000.00);  

(l)Liens on (i) deposit account(s) securing Indebtedness to any financial
institution with respect to business credit card programs and other cash
management services, and (ii) cash collateral in an amount not to exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) held at any financial
institution to secure one or more Letters of Credit issued by such financial
institution in respect of leased premises;

(m)leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, nonexclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the ordinary
course of business, so long as any such leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest therein;

(n)banker’s liens, rights of setoff and Liens in favor of financial institutions
incurred in the ordinary course of business arising in connection with
Borrower’s deposit accounts or securities accounts held at such institutions
solely to secure payment of fees and similar costs and expenses and provided
such accounts are maintained in compliance with Section 6.6 hereof;

(o)zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(p)Liens evidenced by financing statements filed under the Code for
precautionary purposes in connection with a true lease of personal property
under which a Credit Party is the lessee; provided, that such financing
statement does not cover any property other than the property subject to such
lease;

(q)customary security deposits made in the ordinary course of business under
leases and subleases permitted under clause (m) above;

(r)other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed Seven Million Five Hundred Thousand Dollars
($7,500,000.00) at any time outstanding; and

76



--------------------------------------------------------------------------------

 

(s)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in clauses (a) through (m), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and, for the avoidance of doubt, the principal amount of the
indebtedness is Permitted Indebtedness;

provided, however, that to the extent any of the foregoing Liens secure
Indebtedness of a Credit Party, such Liens shall constitute Permitted Liens only
if and to the extent that such Indebtedness constitutes Permitted Indebtedness.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.  

“Post-Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between the Lender and the Borrower.

“Preclinical Products” means any product commercialized by a Credit Party that
allows researchers to study the effect of TTFields Therapy on cells in vitro.

“Preferred Stock” means, as applied to the Equity Interests of any Person, the
Equity Interests of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.

“Prepayment Premium” means, with respect to any prepayment of the Term Loan by
Borrower pursuant to Section 2.2(c), Section 2.2(d) or Section 2.2(e) or as a
result of acceleration of the Term Loan pursuant to Section 9, an amount equal
to: (x) the product of (i) the amount of all unpaid principal included in such
prepayment multiplied by (ii) 0.02, if such prepayment is made prior to the
third anniversary of the Funding Date; or (y) the product of (i) the amount of
all unpaid principal included in such prepayment multiplied by (ii) 0.01, if
such prepayment is made after the third anniversary of the Funding Date but
prior to the fourth anniversary of the Funding Date.

“Register” is defined in Section 2.8(b).

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval or regulatory oversight of the research, development, manufacturing,
marketing or sale of the Included Products.

“Regulatory Approval” means all approvals (including where applicable, pricing
and reimbursement approval and schedule classifications), product or
establishment licenses, registrations or authorizations of any Regulatory Agency
necessary for the research,

77



--------------------------------------------------------------------------------

 

development, manufacture, use, storage, import, export, transport, marketing or
sale of the Included Products.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Requirement of Law” means, as to any Person, the organizational or governing
documents of such Person, and any federal, state, local or foreign law
(statutory or common), treaty, rule, regulation or standard, or order, decree or
determination of a court or other Governmental Authority (including FDA Laws,
EMA Laws and Health Care Laws), in each case, applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including any regulations promulgated by applicable Regulatory
Agencies.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Responsible Officer” means, with respect to any Credit Party or its
Subsidiaries, any of the Chief Executive Officer, President, Chief Financial
Officer, Chairman of the Board and Director (or, in each case, the analogous
foreign equivalent thereof) of such Credit Party.  

“Restricted License” means any material license or other agreement with respect
to which a Credit Party is the licensee (a) that prohibits or otherwise
restricts such Credit Party from granting a security interest in such Credit
Party’s interest in such license or agreement or any other property or (b) for
which a default under or termination of which could interfere with Lender’s
right to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.

“Secured Parties” means Lender, each other Indemnified Person and each other
holder of any Obligation of a Credit Party.

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Guaranty and Security Agreement, dated as of the
Effective Date, by and among the Credit Parties and Lender, as such may be
amended, restated or otherwise modified from time to time.

“Settlement Agreement” means the Settlement Agreement by and among Borrower,
Novocure (Israel) Ltd., the Technion Research and Development Foundation and the
Technion –

78



--------------------------------------------------------------------------------

 

Israel Institute of Technology with respect to the Technology (as such term is
defined therein), executed and delivered by the parties thereto on February 10,
2015.

“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended, and any successor statute thereto, as
interpreted by the rules and regulations issued thereunder, in each case as in
effect from time to time.  References to sections of the Social Security Act
shall be construed also to refer to any successor sections.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Specified Disputes” is defined in Section 5.5(j).

“Stock Acquisition” means the purchase or other acquisition by Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) of any other Person; provided, that for the avoidance of doubt, the
repurchase of stock options under any Credit Party share option plan shall not
constitute a “Stock Acquisition”.

“Subordinated Debt” means unsecured indebtedness incurred by any Credit Party
(including any Indebtedness permitted in any Permitted Acquisition) that (a) is
subordinated in right of payment to the Obligations pursuant to a subordination,
intercreditor or other similar agreement that is in form and substance
satisfactory to Lender (which agreement shall include turnover provisions that
are satisfactory to Lender), (b) is not subject to scheduled amortization,
redemption (mandatory or voluntary), sinking fund or similar payment and does
not have a final maturity, in each case, before the date that is twelve (12)
months after the Term Loan Maturity Date, (c) does not include any covenants or
any agreements that, individually or taken as a whole, are more restrictive or
onerous on any Credit Party in any material respect than any comparable
covenants in this Agreement, and (d) does not provide or otherwise include
provisions having the effect of providing that a default or event of default (or
the equivalent thereof, however described) under or in respect of such
indebtedness shall exist, or such indebtedness shall otherwise become due prior
to its scheduled maturity or the holder or holders thereof or any trustee or
agent on its or their behalf shall be permitted (with or without the giving of
notice, the lapse of time or both) to cause any such indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled final maturity.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors of such corporation,
partnership or other entity are at the time owned, or the management of which

79



--------------------------------------------------------------------------------

 

is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person.  Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of a
Credit Party.  For the avoidance of doubt, any reference to a Subsidiary of any
Credit Party or of Borrower, as the case may be, shall include each current or
future Person, majority owned or controlled, in each case, directly or
indirectly, by a Credit Party.

“Swiss Pledge Agreement” means the Share Pledge Agreement between Borrower and
Lender relating to the Equity Interests of Novocure GmbH dated as of the Funding
Date.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any tax of any kind whatsoever (whether disputed or not) imposed by
any Governmental Authority).  

“Term Loan” is defined in Section 2.2(a).

“Term Loan Maturity Date” means the date of the fifth (5th) anniversary of the
Funding Date.

“Term Loan Note” means a promissory note in substantially the form attached
hereto as Exhibit C, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country, multinational body
or any political subdivision thereof (and all related IP Ancillary Rights) and
(b) all renewals thereof.

“Transfer” is defined in Section 7.1.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“TTFields Therapy” means tumor treating fields therapy, the novel and
proprietary anti-mitotic treatment developed and patented by Borrower or its
Subsidiaries.

“U.S. Pledge Agreement” means, collectively, the Share Pledge Agreement between
Borrower and Lender relating to the Equity Interests of Novocure Inc. and the
Membership

80



--------------------------------------------------------------------------------

 

Interest Pledge Agreement between Borrower and Lender relating to the Equity
Interests of Novocure USA LLC, in each case, dated as of the Funding Date.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.  

 

 

81



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

NOVOCURE LIMITED,

as Borrower

 

 

 

 

By:

/s/ Wilco Groenhuysen

Name:

Wilco Groenhuysen

Title:

Chief Financial Officer

 

 

 

Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------

 

BIOPHARMA CREDIT PLC,

as Lender

 

By: Pharmakon Advisors, LP,

 

its Investment Manager

 

 

 

By: Pharmakon Management I, LLC,

 

its General Partner

 

By

/s/ Pedro Gonzalez de Cosio

Name:

Pedro Gonzalez de Cosio

Title:

Managing Member

 

 

 

Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------

 

EXHIBIT A – LOAN PAYMENT/ADVANCE REQUEST FORM

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting
                                                          of NOVOCURE LIMITED, a
public company incorporated in Jersey, The Channel Islands (registered number
76264) (“Borrower”) with offices located at _____________________, does hereby
certify to BIOPHARMA CREDIT PLC (“Lender”) in connection with that certain Loan
and Security Agreement dated as of February 7, 2018 by and between Borrower and
Lender (the “Loan Agreement”; with other capitalized terms used below having the
meanings ascribed thereto in the Loan Agreement) that:

 

1.

The representations and warranties made by the Credit Parties in Section 5 of
the Loan Agreement and in the other Loan Documents, which are not qualified by
materiality or Material Adverse Change, are true and correct in all material
respects, and such representations and warranties which are qualified by
materiality or Material Adverse Change, are true and correct in all respects, in
either case, as of the date hereof.

 

2.

No Default or an Event of Default has occurred and is continuing under the Loan
Agreement or any other Loan Document.

 

3.

The Credit Parties are in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

 

4.

All conditions referred to in Section 3 of the Loan Agreement to the making of
the Term Loan to be made on or about the date hereof have been satisfied or
waived in writing by Lender.

 

5.

No Material Adverse Change has occurred.

 

6.

The undersigned is a Responsible Officer.

 

7.

The proceeds of the Term Loan shall be disbursed as set forth on Attachment A
hereto.

Dated:  ___________________, 2018

[Signature Pages Follow]




A-1



--------------------------------------------------------------------------------

NOVOCURE LIMITED,
as Borrower



By:

 

Name:

 

Title:

 

 




A-2



--------------------------------------------------------------------------------

ATTACHMENT A

 

[To be attached]

 

 

 

 

A-3



--------------------------------------------------------------------------------

 

EXHIBIT B – COMPLIANCE CERTIFICATE

TO:

BIOPHARMA CREDIT PLC

FROM:

NOVOCURE LIMITED

The undersigned authorized officer of NOVOCURE LIMITED, a public company
incorporated in Jersey, The Channel Islands (registered number 76264)
(“Borrower”) hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of February 7, 2018 by and between
Borrower and BIOPHARMA CREDIT PLC, a public limited company incorporated under
the laws of England and Wales (the “Lender”) (the “Loan Agreement”):

(i) The Credit Parties are in complete compliance for the period ending
_______________ with all required covenants except as noted below;

(ii) No Default or Event of Default has occurred and is continuing, except as
noted below;

(iii) No Liens have been levied or claims made against Borrower or any of its
direct or indirect Subsidiaries relating to unpaid employee payroll or benefits
of which Borrower has not previously provided written notification to Lender.

Attached are the required documents, if any, supporting our
certification(s).  The undersigned officer on behalf of Borrowers further
certifies that the attached financial statements are prepared in accordance with
Applicable Accounting Standards (other than any pro forma statements and
projections provided to Lender which include adjustments from the Applicable
Accounting Standards, such adjusted pro forma statements and projections being
calculated by a Responsible Officer of Borrower in good faith, acting prudently
based upon reasonable assumptions and in all respect in accordance with
Applicable Accounting Standards (except with respect to such adjustments), being
reviewed and approved by the audit committee of the Board of Directors of
Borrower and being provided to Lender in the same format as provided to the
audit committee of the Board of Directors of Borrower) and are consistently
applied from one period to the next except as explained in an accompanying
letter or footnotes and except, in the case of unaudited financial statements,
for the absence of footnotes and subject to year-end audit adjustments as to the
interim financial statements.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Loan Agreement.

Date:  ______________________

[Signature Page Follows]




B-1



--------------------------------------------------------------------------------

NOVOCURE LIMITED,
as Borrower



By:

 

Name:

 

Title:

 

 






B-2



--------------------------------------------------------------------------------

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

Reporting Covenant1

 

Requirement

 

Complies

 

 

 

 

 

 

 

 

1)

Quarterly Financial Statements

 

60 days after quarter end

 

Yes

No

N/A

2)

Annual Financial Statements

 

120 days after fiscal year end

 

Yes

No

N/A

3)

Other Statements

 

5 days after delivery

 

Yes

No

N/A

4)

Legal Action Notice

 

Promptly

 

Yes

No

N/A

5)

Board Approved Projections; Consolidated Plan and Financial Forecast

 

60 days after year end

 

Yes

No

N/A

6)

IP Report

 

Promptly (within 5 Business Days), when required

 

Yes

No

N/A

7)

Governmental Recommendations

 

5 Business Days after receipt

 

Yes

No

N/A

8)

Change in Control Notice

 

Promptly (within 2 Business Days), when required

 

Yes

No

N/A

9)

Out-License Notice

 

Promptly (within 2 Business Days), when required

 

Yes

No

N/A

 

 

Collateral Accounts

(Please list all accounts not previously described in the Perfection
Certificate; attach separate sheet if additional space needed)

 

 

Bank

 

Account Number

 

Control Agreement

 

 

 

 

 

 

 

1)

 

 

 

 

Yes

No

2)

 

 

 

 

Yes

No

3)

 

 

 

 

Yes

No

4)

 

 

 

 

Yes

No

5)

 

 

 

 

Yes

No

6)

 

 

 

 

Yes

No

 

 

 

 

 

 

 

 

 

 

Other Matters

 

 

 

 

 

 

 

Have there been any changes in senior management since the last Compliance
Certificate?

Yes

No

 

Have there been any prohibited Transfers?

Yes

No

 

 

Exceptions

 

Please explain any exceptions with respect to the certification above:  (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

 

 

 

 

1 

Public filings may be delivered via posting to company website.

B-3



--------------------------------------------------------------------------------

 

LENDER USE ONLY 

 

Compliance Status

Yes

No

 




B-4



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Consolidated EBITDA

Consolidated Net Income for such period

$

 

plus without duplication, the sum of the following amounts for such period and
to the extent deducted in determining Consolidated Net Income of such Person and
its Subsidiaries for such period:

$

 

Consolidated Net Interest Expense

$

 

net income tax expense

$

 

depreciation expense

$

 

amortization expense

$

 

non-cash stock compensation expense recorded pursuant to FASB 123R

$

 

to the extent actually paid during such period, fees and expenses related to the
consummation of the transactions contemplated to be closed on the Funding Date
under the Loan Agreement

$

 

Consolidated EBITDA for such period

$

 

 

B-5



--------------------------------------------------------------------------------

 

EXHIBIT C

TERM LOAN NOTE

$150,000,000

Dated:  February 7, 2018

 

FOR VALUE RECEIVED, the undersigned, NOVOCURE LIMITED, a company incorporated in
Jersey, The Channel Islands (registered number 76264) (“Borrower”) HEREBY
PROMISES TO PAY to the order of BIOPHARMA CREDIT PLC, a public limited company
incorporated under the laws of England and Wales (“Lender”) the principal amount
of One Hundred Fifty Million Dollars ($150,000,000.00), plus interest on the
aggregate unpaid principal amount hereof at a fixed per annum rate (which rate
shall be fixed for the duration of this Note) equal to nine percent (9.00%) per
annum, and in accordance with the terms of the Loan and Security Agreement dated
as of February 7, 2018 by and between Borrower and Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).  If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Term Loan Maturity Date.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Subject to Section 2.2(c) of the Loan Agreement, Borrower shall pay the unpaid
principal amount of this Note on the Term Loan Maturity Date.  Interest shall
accrue on this Note commencing on, and including, the date of this Note, and
shall accrue on this Note, or any portion thereof, excluding the day on which
this Note or such portion is paid.  Interest on this Note shall be payable in
accordance with Section 2.3 of the Loan Agreement.

Principal, interest and all other amounts due with respect to this Note are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note.  

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Sections 2.2(c), 2.2(d) and
2.2(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
this Note, interest thereon, and all other amounts due Lender under the Loan
Agreement are secured pursuant to the Collateral Documents.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

C-1

--------------------------------------------------------------------------------

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender.  Notwithstanding anything else in this Note to
the contrary, the right to the principal of, and stated interest on, this Note
may be transferred only if the transfer is registered on such record of
ownership and the transferee is identified as the owner of an interest in the
obligation.  Borrower shall be entitled to treat the registered holder of this
Note (as recorded on such record of ownership) as the owner in fact thereof for
all purposes and shall not be bound to recognize any equitable or other claim to
or interest in this Note on the part of any other person or entity.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

BORROWER:

NOVOCURE LIMITED, a public company incorporated in Jersey, The Channel Islands
(registered number 76264)



By:

 

Name:

 

Title:

 

 

 

C-2

